



Exhibit 10.6
DANAHER CORPORATION
2007 STOCK INCENTIVE PLAN
STOCK OPTION AGREEMENT
Unless otherwise defined herein, the terms defined in the Danaher Corporation
2007 Stock Incentive Plan (the “Plan”) will have the same defined meanings in
this Stock Option Agreement (the “Agreement”).
I.
NOTICE OF STOCK OPTION GRANT

Name:
Participant ID:
The undersigned Optionee has been granted an Option to purchase Common Stock of
the Company, subject to the terms and conditions of the Plan and this Agreement,
as follows:
Date of Grant
 
 
 
 
 
Exercise Price per Share
 
$
 
 
 
Total Number of Shares Granted
 
 
 
 
 
Type of Option
 
Nonstatutory Stock Option
 
 
 
Expiration Date
 
Tenth anniversary of Date of Grant
 
 
 
Vesting Schedule:
 
 
 
 
 
Time-Based Vesting Criteria
 
The time-based vesting criteria will be satisfied with respect to ____% of the
Options on each of the _____________ anniversaries of the Date of Grant.

II.
AGREEMENT

1.Grant of Option. The Company hereby grants to the Optionee named in this
Notice of Stock Option Grant (the “Optionee”), an option (the “Option”) to
purchase the number of shares (the “Shares”) set forth in the Notice of Stock
Option Grant, at the exercise price per Share set forth in the Notice of Stock
Option Grant (the “Exercise Price”), and subject to the terms and conditions of
this Agreement and the Plan, which are incorporated herein by reference. Except
as set forth in Section 2(c) below, in the event of a conflict between the terms
and conditions of the Plan and this Agreement, the terms and conditions of the
Plan shall prevail.
2.Vesting.
(a)    Vesting Schedule. Except as may otherwise be set forth in this Agreement
or in the Plan, Options awarded to an Optionee shall not vest until the Optionee
continues to be actively employed with the Company or an Eligible Subsidiary for
the periods required to satisfy the time-based vesting criteria (“Time-Based
Vesting Criteria”) applicable to such Options. The Time-Based Vesting Criteria
applicable to an Option are referred to as “Vesting Conditions,” and the
earliest date upon which all Vesting Conditions are satisfied is referred to as
the “Vesting Date.” The Vesting Conditions for an Option received by an Optionee
shall be established by the Compensation Committee (the “Committee”) of the
Company’s Board of Directors (or by one or more members of Company management,
if such power has been delegated in accordance with the Plan and applicable law)
and reflected in the account maintained for the Optionee by an external third
party administrator of the Option awards. Further, during any approved leave of
absence (and without limiting the application of any other rules governing
leaves of absence that the Committee may approve from time to time pursuant to
the Plan), to the extent permitted by applicable law the Committee shall have
discretion to provide that the vesting of the Options shall be frozen as of the
first day of the leave (or as of any subsequent day during such leave, as
applicable) and shall not resume until and unless the Optionee returns to active
employment prior to the Expiration Date of the Options.





--------------------------------------------------------------------------------





(b)    Addendum. The provisions of Addendum A are incorporated by reference
herein and made a part of this Agreement, and to the extent any provision in
Addendum A conflicts with any provision set forth elsewhere in this Agreement
(including without limitation any provisions relating to Retirement), the
Addendum A provision shall control.
(c)    Fractional Shares. The Company will not issue fractional shares of Common
Stock upon the exercise of an Option. Any fractional share will be rounded up
and issued to the Optionee in a whole share.
3.Exercise of Option.
(a)Right to Exercise. This Option shall be exercisable during its term in
accordance with the Vesting Schedule set out in the Notice of Stock Option Grant
and with the applicable provisions of the Plan and this Agreement.
(b)Method and Time of Exercise. This Option shall be exercisable by any method
permitted by the Plan and this Agreement that is made available from time to
time by the external third party administrator of the Option awards. An exercise
may be made with respect to whole Shares only, and not for a fraction of a
Share. Shares shall not be issued under the Plan unless the issuance and
delivery of such Shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act, the
rules and regulations promulgated thereunder, state securities laws and
regulations, and the regulations of any stock exchange or other securities
market on which the Company’s securities may then be traded. The Committee may
require the Optionee to take any reasonable action in order to comply with any
such rules or regulations. Assuming such compliance, for income tax purposes the
Shares shall be considered transferred to the Optionee on the date the Option is
exercised with respect to such Shares.
(c)Acknowledgment of Potential Securities Law Restrictions. Unless a
registration statement under the Securities Act covers the Shares issued upon
exercise of an Option, the Committee may require that the Optionee agree in
writing to acquire such Shares for investment and not for public resale or
distribution, unless and until the Shares subject to the Award are registered
under the Securities Act. The Committee may also require the Optionee to
acknowledge that he or she shall not sell or transfer such Shares except in
compliance with all applicable laws, and may apply such other restrictions as it
deems appropriate. The Optionee acknowledges that the U.S. federal securities
laws prohibit trading in the stock of the Company by persons who are in
possession of material, non-public information, and also acknowledges and
understands the other restrictions set forth in the Company’s Insider Trading
Policy.
(d)    Automatic Exercise Upon Expiration Date. Notwithstanding any other
provision of this Agreement (other than this Section), on the last trading day
on which all or a portion of the outstanding Option may be exercised, if as of
the close of trading on such day the then Fair Market Value of a share of Common
Stock exceeds the per share Exercise Price of the Option by at least $.01 (such
expiring portion of the Option that is so in-the-money, an “Auto-Exercise
Eligible Option”), Optionee will be deemed to have automatically exercised such
Auto-Exercise Eligible Option (to the extent it has not previously been
exercised or forfeited) as of the close of trading in accordance with the
provisions of this Section. In the event of an automatic exercise pursuant to
this Section, the Company will reduce the number of shares of Common Stock
issued to Optionee upon such automatic exercise of the Auto-Exercise Eligible
Option in an amount necessary to satisfy (1) Optionee’s Exercise Price
obligation for the Auto-Exercise Eligible Option, and (2) the minimum,
applicable Federal, state, local and, if applicable, foreign income and
employment tax and social insurance withholding requirements arising upon the
automatic exercise in accordance with the procedures of Section 6(f) of the Plan
(unless the Committee deems that a different method of satisfying the tax
withholding obligations is practicable and advisable), in each case based on the
Fair Market Value of the Common Stock as of the close of trading on the date of
exercise. Optionee may notify the Plan record-keeper in writing in advance that
Optionee does not wish for the Auto-Exercise Eligible Option to be exercised.
This Section shall not apply to the Option to the extent that this Section
causes the Option to fail to qualify for favorable tax treatment under
applicable law. In its discretion, the Company may determine to cease
automatically exercising Options at any time.
4.Method of Payment. Unless the Committee consents otherwise, payment of the
aggregate Exercise Price shall be by any of the following, or a combination
thereof, at the election of the Optionee:
(a)cash, delivered to the external third party administrator of the Option
awards in any methodology permitted by such third party administrator;
(b)payment under a cashless exercise program approved by the Company or through
a broker-dealer sale and remittance procedure pursuant to which the Optionee (i)
shall provide written instructions to a licensed broker acceptable to the
Company and acting as agent for the Optionee to effect the immediate sale of
some or all of the purchased Shares and to remit to the Company, out of the sale
proceeds available on the settlement date, sufficient funds to cover the
aggregate Exercise Price payable for the purchased Shares and (ii) shall provide
written direction to the Company to deliver the purchased Shares directly to
such brokerage firm in order to complete the sale transaction; or





--------------------------------------------------------------------------------





(c)surrender of other Shares which have a Fair Market Value on the date of
surrender equal to the aggregate Exercise Price of the exercised Shares.
5.Termination of Employment.
(a)    General. In the event the Optionee’s active employment or other active
service-providing relationship with the Company or an Eligible Subsidiary
terminates for any reason (other than death, Early Retirement or Normal
Retirement) whether or not in breach of applicable labor laws, all unvested
Options shall be automatically forfeited by the Optionee as of the date of
termination and Optionee’s right to receive options under the Plan shall also
terminate as of the date of termination. The Committee shall have discretion to
determine whether the Optionee has ceased to be actively employed by (or, if the
Optionee is a consultant or director, has ceased actively providing services to)
the Company or Eligible Subsidiary, and the effective date on which such active
employment (or active service-providing relationship) terminated. The Optionee’s
active employer-employee or other active service-providing relationship will not
be extended by any notice period mandated under applicable law (e.g., active
employment shall not include a period of “garden leave”, paid administrative
leave or similar period pursuant to applicable law) and in the event of an
Optionee’s termination of employment (whether or not in breach of applicable
labor laws), Optionee’s right to exercise any Option after termination of
employment, if any, shall be measured by the date of termination of active
employment or service and shall not be extended by any notice period mandated
under applicable law. Unless the Committee provides otherwise (1) termination of
the Optionee’s employment will include instances in which the Optionee is
terminated and immediately rehired as an independent contractor, and (2) the
spin‑off, sale, or disposition of the Optionee’s employer from the Company or an
Eligible Subsidiary (whether by transfer of shares, assets or otherwise) such
that the Optionee’s employer no longer constitutes an Eligible Subsidiary will
constitute a termination of employment or service.
(b)    General Post-Termination Exercise Period. In the event the Optionee’s
employment with the Company or an Eligible Subsidiary terminates for any reason
(other than death, Disability, Early Retirement, Normal Retirement or Gross
Misconduct), whether or not in breach of applicable labor laws, the Optionee
shall have a period of 90 days, commencing with the date the Optionee is no
longer actively employed, to exercise the vested portion of any outstanding
Options, subject to the Expiration Date of the Option. However, if the exercise
of an Option following Optionee’s termination of employment (to the extent such
post-termination exercise is permitted under Section 11(a) of the Plan) is not
covered by an effective registration statement on file with the U.S. Securities
and Exchange Commission, then the Option will terminate upon the later of (i)
thirty (30) days after such exercise becomes covered by an effective
registration statement, (ii) in the event that a sale of shares of Common Stock
would subject the Optionee to liability under Section 16(b) of the Exchange Act,
thirty (30) days after the last date on which such sale would result in
liability, or (iii) the end of the original post-termination exercise period,
but in no event may an Option be exercised after the Expiration Date of the
Option.
(c)    Death. Upon Optionee’s death prior to termination of employment, all
unexpired Options shall become fully exercisable and may be exercised for a
period of twelve (12) months thereafter (subject to the Expiration Date of the
Option) by the personal representative of the Optionee’s estate or any other
person to whom the Option is transferred under a will or under the applicable
laws of descent and distribution.
(d)    Disability. In the event the Optionee’s employment with the Company or an
Eligible Subsidiary terminates by reason of the Optionee’s Disability, all
unvested Options shall be automatically forfeited by the Optionee as of the date
of termination and the Optionee shall have until the first anniversary of the
Optionee’s termination of employment for Disability (subject to the Expiration
Date of the Option) to exercise the vested portion of any outstanding Options.
(e)    Early Retirement. In the event the Optionee ceases to be an Employee as a
result of Early Retirement, and the Date of Grant of this Option precedes the
Optionee’s Early Retirement date by at least six (6) months, with respect to
each Tranche that is unvested as of the Early Retirement date (a “Tranche”
consists of all portions of the Option as to which the Time-Based Vesting
Criteria are scheduled to be satisfied on the same date), a pro-rata portion of
such Tranche (i.e. based on the ratio of (x) the number of full or partial
months worked by the Optionee from the Date of Grant to the Early Retirement
date to (y) the total number of months in the original time-based vesting
schedule of the Tranche) will continue to vest and such Options together with
any Options that are vested as of the Optionee’s Early Retirement date shall
remain outstanding and (once vested) may be exercised until the fifth
anniversary of the Early Retirement date (or if earlier, the Expiration Date of
the Option). If the Date of Grant of this Option does not precede the Optionee’s
Early Retirement date by at least six (6) months, the post-termination exercise
period with respect to such Option shall be governed by the other provisions of
this Section 5, as applicable.
(f)    Normal Retirement. In the event the Optionee ceases to be an Employee as
a result of Normal Retirement, and the Date of Grant of this Option precedes the
Optionee’s Normal Retirement date by at least six (6) months, the Optionee’s
unvested Options will continue to vest and such Options together with any
Options that are vested as of the Optionee’s Normal Retirement date shall remain
outstanding and (once vested) may be exercised until the fifth anniversary of
the Normal Retirement date (or if earlier, the Expiration Date of the Option).
If the Date of Grant of this Option does not precede the Optionee’s





--------------------------------------------------------------------------------





Normal Retirement date by at least six (6) months, the post-termination exercise
period with respect to such Option shall be governed by the other provisions of
this Section 5, as applicable.
(g)    Gross Misconduct. If the Optionee’s employment with the Company or an
Eligible Subsidiary is terminated for Gross Misconduct, the Optionee’s
unexercised Options shall terminate immediately as of the time of termination,
without consideration. The Optionee acknowledges and agrees that the Optionee’s
termination of employment shall also be deemed to be a termination of employment
by reason of the Optionee’s Gross Misconduct if, after the Optionee’s employment
has terminated, facts and circumstances are discovered or confirmed by the
Company that would have justified a termination for Gross Misconduct.
(h)    Violation of Post-Employment Covenant. To the extent that any of the
Optionee’s Options remain outstanding under the terms of the Plan or this
Agreement after termination of the Optionee’s employment with the Company or an
Eligible Subsidiary, such Options shall nevertheless expire as of the date the
Optionee violates any covenant not to compete or other post-employment covenant
that exists between the Optionee on the one hand and the Company or any
subsidiary of the Company, on the other hand.
(i)    Substantial Corporate Change. Upon a Substantial Corporate Change, the
Optionee’s outstanding Options will terminate unless provision is made in
writing in connection with such transaction for the assumption or continuation
of the Options, or the substitution for such Options of any options or grants
covering the stock or securities of a successor employer corporation, or a
parent or subsidiary of such successor, with appropriate adjustments as to the
number and kind of shares of stock and prices, in which event the Options will
continue in the manner and under the terms so provided.
6.Non-Transferability of Option; Term of Option.
(a)Unless the Committee determines otherwise in advance in writing, this Option
may not be transferred in any manner otherwise than by will or by the applicable
laws of descent or distribution and may be exercised during the lifetime of
Optionee only by Optionee and/or by his or her duly appointed guardian. The
terms of the Plan and this Agreement shall be binding upon the executors,
administrators, heirs and permitted successors and assigns of the Optionee.
(b)Notwithstanding any other term in this Agreement, this Option may be
exercised only prior to the Expiration Date set out in the Notice of Stock
Option Grant, and may be exercised during such term only in accordance with the
Plan and the terms of this Agreement.
7.Amendment of Option or Plan.
(a)The Plan and this Agreement constitute the entire understanding of the
parties with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Company and Optionee with
respect to the subject matter hereof. Optionee expressly warrants that he or she
is not accepting this Agreement in reliance on any promises, representations, or
inducements other than those contained herein. The Company’s Board may amend,
modify or terminate the Plan or any Option in any respect at any time; provided,
however, that modifications to this Agreement or the Plan that materially and
adversely affect the Optionee’s rights hereunder can be made only in an express
written contract signed by the Company and the Optionee. Notwithstanding
anything to the contrary in the Plan or this Agreement, the Company reserves the
right to revise this Agreement and Optionee’s rights under outstanding Options
as it deems necessary or advisable, in its sole discretion and without the
consent of the Optionee, (1) upon a Substantial Corporate Change, (2) as
required by law, or (3) to comply with Section 409A of the Internal Revenue Code
of 1986 (“Section 409A”) or to otherwise avoid imposition of any additional tax
or income recognition under Section 409A in connection with this award of
Options.
(b)    The Optionee acknowledges and agrees that if the Optionee changes
classification from a full-time employee to a part-time employee the Committee
may in its sole discretion (1) reduce or eliminate the Optionee’s unvested
Options, and/or (2) extend any vesting schedule to one or more dates that occur
on or before the Expiration Date.
8.Tax Obligations.
(a)    Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing the Optionee (the “Employer”) takes with respect to any or all
federal, state, local or foreign income tax, social insurance, payroll tax,
payment on account or other tax related items (“Tax Related Items”), the
Optionee acknowledges that the ultimate liability for all Tax Related Items
associated with the Option is and remains the Optionee’s responsibility and that
the Company and the Employer (i) make no representations or undertakings
regarding the treatment of any Tax Related Items in connection with any aspect
of the Option, including, but not limited to, the grant, vesting or exercise of
the Option, the subsequent sale of Shares acquired pursuant to such exercise and
the receipt of any dividends or dividend equivalents; and (ii) do not commit to
structure the terms of the grant or any aspect of the Option to reduce or
eliminate the Optionee’s liability for Tax Related Items. Further, if Optionee
is subject





--------------------------------------------------------------------------------





to tax in more than one jurisdiction, Optionee acknowledges that the Company
and/or the Employer (or former employer, as applicable) may be required to
withhold or account for Tax-Related Items in more than one jurisdiction.
Prior to the relevant taxable event, Optionee shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer (in its sole
discretion) to satisfy all withholding and payment on account obligations for
Tax Related Items of the Company and/or the Employer. In this regard, the
Optionee authorizes the Company and the Employer, or either of them, in such
entity’s sole discretion, to satisfy the obligations with regard to all Tax
Related Items legally payable by the Optionee (with respect to the Option
granted hereunder as well as any equity awards previously received by the
Optionee under any Company stock plan) by one or a combination of the following:
(i) requiring the Optionee to pay Tax-Related Items in cash with a cashier’s
check or certified check or by wire transfer of immediately available funds;
(ii) withholding cash from the Optionee’s wages or other compensation payable to
the Optionee by the Company and/or the Employer; (iii) accepting from the
Optionee the delivery of unencumbered Shares; (iv) withholding from the proceeds
of a broker-dealer sale and remittance procedure as described in Section 4(b)
above; or (v) withholding in Shares otherwise issuable to the Optionee, provided
that the Company withholds only the amount of Shares necessary to satisfy the
minimum statutory withholding amount (or if there is no minimum statutory
withholding amount, such amount as may be necessary to avoid adverse accounting
treatment) using the Fair Market Value of the Shares on the date of the relevant
taxable event. Optionee shall pay to the Company or the Employer any amount of
Tax Related Items that the Company or the Employer may be required to withhold
as a result of the Optionee’s participation in the Plan or the Optionee’s
purchase of Shares that are not satisfied by any of the means previously
described. For the avoidance of doubt, in no event will the Company and/or the
Employer withhold more than the minimum amount of Tax Related Items required by
law (or if there is no minimum statutory withholding amount, such amount as may
be necessary to avoid adverse accounting treatment), nor shall any Optionee have
the right to require the Company and/or the Employer to withhold more than such
amount. The Company may refuse to honor the exercise and refuse to deliver the
Shares to the Optionee if the Optionee fails to comply with Optionee’s
obligations in connection with the Tax Related Items as described in this
Section.
(b)    Code Section 409A. Payments made pursuant to this Plan and the Agreement
are intended to qualify for an exemption from or comply with Section 409A.
Notwithstanding any provision in the Agreement, the Company reserves the right,
to the extent the Company deems necessary or advisable in its sole discretion,
to unilaterally amend or modify the Plan and/or this Agreement to ensure that
all Options granted to Optionees who are United States taxpayers are made in
such a manner that either qualifies for exemption from or complies with Section
409A; provided, however, that the Company makes no representations that the Plan
or the Options shall be exempt from or comply with Section 409A and makes no
undertaking to preclude Section 409A from applying to the Plan or any Options
granted thereunder. If this Agreement fails to meet the requirements of Section
409A, neither the Company nor any of its affiliates shall have any liability for
any tax, penalty or interest imposed on the Optionee by Section 409A, and the
Optionee shall have no recourse against the Company or any of its affiliates for
payment of any such tax, penalty or interest imposed by Section 409A.
9.Rights as Shareholder. Until all requirements for exercise of the Option
pursuant to the terms of this Agreement and the Plan have been satisfied, the
Optionee shall not be deemed to be a shareholder or to have any of the rights of
a shareholder with respect to any Shares.
10.No Employment Contract. Nothing in the Plan or this Agreement constitutes an
employment contract between the Company and the Optionee and this Agreement
shall not confer upon the Optionee any right to continuation of employment with
the Company or any of its Subsidiaries, nor shall this Agreement interfere in
any way with the Company’s or any of its Subsidiaries right to terminate the
Optionee’s employment at any time, with or without cause (subject to any
employment agreement an Optionee may otherwise have with the Company or a
Subsidiary thereof and/or applicable law).
11.Board Authority. The Board and/or the Committee shall have the power to
interpret this Agreement and to adopt such rules for the administration,
interpretation and application of the Agreement as are consistent therewith and
to interpret or revoke any such rules (including, but not limited to, the
determination of whether any Options have vested). All interpretations and
determinations made by the Board and/or the Committee in good faith shall be
final and binding upon Optionee, the Company and all other interested persons
and such determinations of the Board and/or the Committee do not have to be
uniform nor do they have to consider whether optionees are similarly situated.
No member of the Board and/or the Committee shall be personally liable for any
action, determination or interpretation made in good faith with respect to this
Agreement.
12.Headings. The captions used in this Agreement and the Plan are inserted for
convenience and shall not be deemed to be a part of the Option for construction
and interpretation.
13.Electronic Delivery.
(a)    If the Optionee executes this Agreement electronically, for the avoidance
of doubt Optionee acknowledges and agrees that his or her execution of this
Agreement electronically (through an on-line system established and maintained
by the Company or a third party designated by the Company, or otherwise) shall
have the same binding legal effect





--------------------------------------------------------------------------------





as would execution of this Agreement in paper form. Optionee acknowledges that
upon request of the Company he or she shall also provide an executed, paper form
of this Agreement.
(b)    If the Optionee executes this Agreement in paper form, for the avoidance
of doubt the parties acknowledge and agree that it is their intent that any
agreement previously or subsequently entered into between the parties that is
executed electronically shall have the same binding legal effect as if such
agreement were executed in paper form.
(c)    If Optionee executes this Agreement multiple times (for example, if the
Optionee first executes this Agreement in electronic form and subsequently
executes the Agreement in paper form), the Optionee acknowledges and agrees that
(i) no matter how many versions of this Agreement are executed and in whatever
medium, this Agreement only evidences a single grant of Options relating to the
number of Shares set forth in the Notice of Stock Option Grant and (ii) this
Agreement shall be effective as of the earliest execution of this Agreement by
the parties, whether in paper form or electronically, and the subsequent
execution of this Agreement in the same or a different medium shall in no way
impair the binding legal effect of this Agreement as of the time of original
execution.
(d)    The Company may, in its sole discretion, decide to deliver by electronic
means any documents related to the Option, to participation in the Plan, or to
future awards granted under the Plan, or otherwise required to be delivered to
the Optionee pursuant to the Plan or under applicable law, including but not
limited to, the Plan, the Agreement, the Plan prospectus and any reports of the
Company generally provided to shareholders. Such means of electronic delivery
may include, but do not necessarily include, the delivery of a link to the
Company’s intranet or the internet site of a third party involved in
administering the Plan, the delivery of documents via electronic mail (“e-mail”)
or such other means of electronic delivery specified by the Company. By
executing this Agreement, the Optionee hereby consents to receive such documents
by electronic delivery. At the Optionee’s written request to the Secretary of
the Company, the Company shall provide a paper copy of any document at no cost
to the Optionee.
14. Data Privacy. Optionee hereby explicitly and unambiguously consents to the
collection, use and transfer, in electronic or other form, of his or her Data
(as defined below) by and among, as necessary and applicable, the Employer, the
Company and its Subsidiaries for the exclusive purpose of implementing,
administering and managing Optionee’s participation in the Plan and in the
Company’s Amended 1998 Plan.
Optionee understands that the Company and the Employer may hold certain personal
information about Optionee, including, but not limited to, Optionee’s name, home
address and telephone number, date of birth, social security or insurance number
or other identification number (e.g., resident registration number), salary,
nationality, and job title, any Common Stock or directorships held in the
Company, and details of the Option or any other option or other entitlement to
Shares, canceled, exercised, vested, unvested or outstanding in Optionee’s favor
(“Data”), for the purpose of implementing, administering and managing the Plan
and/or the Amended 1998 Plan. Optionee understands that Data may be transferred
to any third parties assisting in the implementation, administration and
management of the Plan and/or the Amended 1998 Plan, that these recipients may
be located in Optionee’s country or elsewhere, including outside the European
Economic Area, and that the recipients’ country may have different data privacy
laws and protections than Optionee’s country. Optionee authorizes the recipients
to receive, possess, use, retain and transfer the Data, in electronic or other
form, for the purposes of implementing, administering and managing Optionee’s
participation in the Plan and/or in the Amended 1998 Plan, including any
requisite transfer of such Data as may be required to a broker or other third
party with whom Optionee may elect to deposit any Shares acquired upon exercise
of the Option or any other option or other entitlement to Shares.
Optionee understands that he or she may request a list with the names and
addresses of any potential recipients of the Data by contacting his or her local
human resources representative. Optionee understands that Data shall be held as
long as is reasonably necessary to implement, administer and manage his or her
participation in the Plan and/or the Amended 1998 Plan, and he or she may, at
any time, view Data, request additional information about the storage and
processing of Data, require any necessary amendments to Data or refuse or
withdraw the consents herein, in any case without cost, by contacting in writing
his or her local human resources representative. Further, Optionee understands
that Optionee is providing the consents herein on a purely voluntary basis. If
Optionee does not consent, or if Optionee later seeks to revoke his or her
consent, his or her employment status or service with his or her employer will
not be adversely affected; the only consequence of refusing or withdrawing
Optionee's consent is that the Company would not be able to grant Options or
other equity awards to Optionee or to administer or maintain such awards.
Therefore, Optionee understands that refusing or withdrawing such consent may
affect his or her ability to participate in the Plan and/or the Amended 1998
Plan. In addition, Optionee understands that the Company and its Subsidiaries
have separately implemented procedures for the handling of Data which the
Company believes permits the Company to use the Data in the manner set forth
above notwithstanding Optionee’s withdrawal of such consent. For more
information on the consequences of refusal to consent or withdrawal of consent,
Optionee understands that he or she may contact his or her local human resources
representative.





--------------------------------------------------------------------------------





15.Waiver of Right to Jury Trial. Each party, to the fullest extent permitted by
law, waives any right or expectation against the other to trial or adjudication
by a jury of any claim, cause or action arising with respect to the Option or
hereunder, or the rights, duties or liabilities created hereby.
16.Agreement Severable. In the event that any provision of this Agreement shall
be held invalid or unenforceable, such provision shall be severable from, and
such invalidity or unenforceability shall not be construed to have any effect
on, the remaining provisions of this Agreement.
17.Governing Law and Venue. The laws of the State of Delaware (other than its
choice of law provisions) shall govern this Agreement and its interpretation.
For purposes of litigating any dispute that arises with respect to this Option,
this Agreement or the Plan, the parties hereby submit to and consent to the
jurisdiction of the State of Delaware, and agree that such litigation shall be
conducted in the courts of New Castle County, or the United States Federal court
for the District of Delaware, and no other courts; and waive, to the fullest
extent permitted by law, any objection that the laying of the venue of any legal
or equitable proceedings related to, concerning or arising from such dispute
which is brought in any such court is improper or that such proceedings have
been brought in an inconvenient forum. Any claim under the Plan, this Agreement
or any Award must be commenced by Optionee within twelve (12) months of the
earliest date on which Optionee’s claim first arises, or Optionee’s cause of
action accrues, or such claim will be deemed waived by Optionee.
18.Nature of Option. In accepting the Option, Optionee acknowledges and agrees
that:
(a)    the award of the Option is voluntary and occasional and does not create
any contractual or other right to receive future grants of options, benefits in
lieu of options or other equity awards, even if options have been granted
repeatedly in the past;
(b)    all decisions with respect to future equity awards, if any, shall be at
the sole discretion of the Company;
(c)    Optionee’s participation in the Plan is voluntary;
(d)    the Option, and the income and value of same, is an extraordinary item
that (i) does not constitute compensation of any kind for services of any kind
rendered to the Company or any Subsidiary, and (ii) is outside the scope of
Optionee’s employment or service contract, if any;
(e)    the Option, and the income and value of same, is not part of normal or
expected compensation or salary for any purposes, including, but not limited to,
calculating any severance, resignation, termination, redundancy, end of service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments and in no event should be considered as
compensation for, or relating in any way to, past services for the Company or
any Subsidiary;
(f)    unless otherwise agreed with the Company, the Option, and the income and
value of same, are not granted as consideration for, or in connection with, any
service Optionee may provide as a director of any Subsidiary;
(g)    the Option and Optionee’s participation in the Plan shall not be
interpreted to form an employment or service contract with the Company or any
Subsidiary of the Company;
(h)    the future value of the underlying Shares is unknown and cannot be
predicted with certainty;
(i)    if the Shares do not increase in value, the Option will have no value;
(j)    if Optionee exercises the Option and obtains Shares, the value of the
Shares obtained upon exercise may increase or decrease in value, even below the
Exercise Price;
(k)    in consideration of the award of the Option, no claim or entitlement to
compensation or damages shall arise from termination of the Option or diminution
in value of the Option, or Shares purchased through the exercise of the Option,
resulting from termination of Optionee’s employment or continuous service by the
Company or any Subsidiary (for any reason whatsoever and whether or not in
breach of applicable labor laws of the jurisdiction where Optionee is employed
or the terms of Optionee’s employment agreement, if any, and whether or not
later found to be invalid) and in consideration of the grant of the Option,
Optionee irrevocably releases the Company and any Subsidiary from any such claim
that may arise; if, notwithstanding the foregoing, any such claim is found by a
court of competent jurisdiction to have arisen, then, by signing/electronically
accepting the Agreement, Optionee shall be deemed irrevocably to have waived
Optionee’s entitlement to pursue or seek remedy for any such claim;





--------------------------------------------------------------------------------





(l)    unless otherwise agreed with the Company in writing, the Options, the
underlying Shares and the income and value of same are not granted as
consideration for, or in connection with, any service Optionee may provide as a
director of a Subsidiary or affiliate;
(m)    the Company is not providing any tax, legal or financial advice, nor is
the Company making any recommendations regarding Optionee’s participation in the
Plan or Optionee’s acquisition or sale of the underlying Shares; and
(n)    Optionee is should consult with Optionee’s own personal tax, legal and
financial advisors regarding Optionee’s participation in the Plan before taking
any action related to the Plan.
19.Language. If Optionee has received this Agreement, the Plan or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control, unless otherwise prescribed by applicable law.
20.    Severability. The provisions of this Agreement are severable and if any
one or more provisions are determined to be illegal or otherwise unenforceable,
in whole or in part, the remaining provisions shall nevertheless be binding and
enforceable.
21.    Waiver. Optionee acknowledges that a waiver by the Company of breach of
any provision of this Agreement shall not operate or be construed as a waiver of
any other provision of this Agreement, or of any subsequent breach by Optionee
or any other participant.
22.    Insider Trading/Market Abuse Laws. Optionee acknowledges that, depending
on Optionee's country, Optionee may be subject to insider trading restrictions
and/or market abuse laws, which may affect his or her ability to acquire or sell
Shares or exercise Options under the Plan during such times as Optionee is
considered to have “inside information” regarding the Company (as defined by the
laws in Optionee's country). Any restrictions under these laws or regulations
are separate from and in addition to any restrictions that may be imposed under
any applicable insider trading policy of the Company. Optionee acknowledges that
it is his or her responsibility to comply with any applicable restrictions, and
Optionee is advised to consult with his or her own personal legal and financial
advisors on this matter.
23.    Addendum. The Option shall be subject to the special terms and provisions
(if any) set forth in the Addendum A to this Agreement for Optionee’s country of
residence. Moreover, if Optionee relocates to one of the countries included in
the Addendum A, the special terms and conditions for such country will apply to
Optionee, to the extent the Company determines that the application of such
terms and conditions is necessary or advisable in order to comply with
applicable law or facilitate the administration of the Plan and provided the
imposition of the term or condition will not result in any adverse accounting
expense with respect to the Option. Addendum A constitutes part of this
Agreement. In addition, the Company reserves the right to impose other
requirements on the Option and any Shares acquired under the Plan, to the extent
the Company determines it is necessary or advisable in order to comply with
applicable law or facilitate the administration of the Plan and provided the
imposition of the term or condition will not result in adverse accounting
expense to the Company, and to require Optionee to sign any additional
agreements or undertakings that may be necessary to accomplish the foregoing.
24.    Recoupment. The Options granted pursuant to this Agreement are subject to
the terms of the Danaher Corporation Recoupment Policy as it exists from time to
time (a copy of the Recoupment Policy as it exists from time to time is
available on Danaher’s internal website) (the “Policy”) if and to the extent
such Policy by its terms applies to the Options, and to the terms required by
applicable law; and the terms of the Policy and such applicable law are
incorporated by reference herein and made a part hereof.
25.    Notices. The Company may, directly or through its third party stock plan
administrator, endeavor to provide certain notices to Optionee regarding certain
events relating to awards that Optionee may have received or may in the future
receive under the 1998 Plan and/or the Plan, such as notices reminding Optionee
of the vesting or expiration date of certain awards. Optionee acknowledges and
agrees that (1) the Company has no obligation (whether pursuant to this
Agreement or otherwise) to provide any such notices; (2) to the extent the
Company does provide any such notices to Optionee the Company does not thereby
assume any obligation to provide any such notices or other notices; and (3) the
Company, its affiliates and the third party stock plan administrator have no
liability for, and Optionee has no right whatsoever (whether pursuant to this
Agreement or otherwise) to make any claim against the Company, any of its
affiliates or the third party stock plan administrator based on any allegations
of, damages or harm suffered by Optionee as a result of the Company’s failure to
provide any such notices or Optionee’s failure to receive any such notices.
26.    Consent and Agreement With Respect to Plans. Optionee (1) acknowledges
that the Plan and the prospectus relating thereto are available to Optionee on
the website maintained by the Company’s third party stock plan administrator;
(2) represents that he or she has read and is familiar with the terms and
provisions thereof, has had an opportunity to obtain the advice of counsel of
his or her choice prior to executing this Agreement and fully understands





--------------------------------------------------------------------------------





all provisions of the Agreement and the Plan; (3) accepts this Option subject to
all of the terms and provisions thereof; (4) consents and agrees to all
amendments that have been made to the Plan since it was adopted in 2007 (and for
the avoidance of doubt consents and agrees to each amended term reflected in the
Plan as in effect on the date of this Agreement), and consents and agrees that
all options and restricted stock units, if any, held by Optionee that were
previously granted under the Plan as it has existed from time to time are now
governed by the Plan as in effect on the date of this Agreement (except to the
extent the Committee has expressly provided that a particular Plan amendment
does not apply retroactively); and (5) agrees to accept as binding, conclusive
and final all decisions or interpretations of the Committee upon any questions
arising under the Plan or this Agreement.
In addition, in consideration of the Option and by signing/electronically
accepting this Agreement, Optionee agrees as follows with respect to any stock
options or restricted stock units held by Optionee that were previously granted
under the Company’s 1998 Stock Option Plan as it has existed from time to time:
Optionee (1) acknowledges that the Company’s Board of Directors approved an
amended version of the 1998 Stock Option Plan in July 2009 and that the amended
version of the 1998 Stock Option Plan (the “Amended 1998 Plan”) and the
prospectus relating thereto are available to Optionee on the website maintained
by the Company’s third party stock plan administrator; (2) represents that he or
she has read the Amended 1998 Plan and the prospectus relating thereto and is
familiar with the terms and provisions thereof, has had an opportunity to obtain
the advice of counsel of his or her choice and fully understands all provisions
of the Amended 1998 Plan; (3) consents and agrees to the Amended 1998 Plan (and
for the avoidance of doubt consents and agrees to each amended term reflected in
the Amended 1998 Plan); (4) consents and agrees that all options and restricted
stock units, if any, held by Optionee that were previously granted under the
1998 Stock Option Plan as it has existed from time to time are now governed by
the Amended 1998 Plan as in effect on the date of this Agreement; and (5) agrees
to accept as binding, conclusive and final all decisions or interpretations of
the Committee upon any questions arising under the Amended 1998 Plan. Optionee
further agrees to notify the Company upon any change in his or her residence
address.





--------------------------------------------------------------------------------





[If the Agreement is signed in paper form, complete and execute the following:]
OPTIONEE
 
DANAHER CORPORATION
 
 
 
 
 
 
Signature
 
Signature
 
 
 
Print Name
 
Print Name
 
 
 
 
 
Title
 
 
 
Residence Address
 
 






--------------------------------------------------------------------------------





ADDENDUM A
This Addendum includes additional terms and conditions that govern the Option
granted to Optionee if Optionee works and/or resides in one of the countries
listed herein. Capitalized terms used but not defined herein shall have the same
meanings ascribed to them in the Notice of Stock Option Grant, the Agreement or
the Plan.
This Addendum may also include information regarding exchange controls and
certain other issues of which Optionee should be aware with respect to
Optionee’s participation in the Plan. The information is based on the
securities, exchange control and other laws concerning Options in effect as of
March 2016. Such laws are often complex and change frequently. As a result, the
Company strongly recommends that Optionee not rely on the information noted
herein as the only source of information relating to the consequences of
Optionee’s participation in the Plan as the information may be out of date at
the time Optionee exercises the Option or sells Shares acquired under the Plan.
In addition, this Addendum is general in nature and may not apply to Optionee’s
particular situation, and the Company is not in a position to assure Optionee of
any particular result. Accordingly, Optionee should to seek appropriate
professional advice as to how the relevant laws in Optionee’s country apply to
Optionee’s specific situation.
If Optionee is a citizen of a country other than the one in which Optionee is
currently working, transfers employment and/or residency after the Option was
granted or is considered a resident of another country for local law purposes,
the information contained herein may not be applicable to Optionee in the same
manner.
OPTIONEES IN AUSTRALIA, CZECH REPUBLIC, GERMANY, HUNGARY, IRELAND, NEW ZEALAND,
SLOVAKIA AND THE UNITED KINGDOM
Sections 5(e) and (f) of this Agreement, (Early Retirement and Normal
Retirement, respectively), shall not apply to any Optionee who as of the Date of
Grant is on permanent, non-temporary assignment in Australia, the Czech
Republic, Germany, Hungary, Ireland, New Zealand, Slovakia or the United
Kingdom. Instead, the provisions of Section 5(a) (General), shall apply,
notwithstanding the provisions therein regarding Early Retirement and Normal
Retirement to the contrary.
OPTIONEES IN AUSTRIA, BELGIUM, DENMARK, FINLAND, FRANCE, ITALY, THE NETHERLANDS,
POLAND, SLOVENIA, SPAIN AND SWEDEN
Section 5(e) of this Agreement (regarding Early Retirement) shall not apply to
any Optionee who as of the Date of Grant is on permanent, non-temporary
assignment in Austria, Belgium, Denmark, Finland, France, Italy, the
Netherlands, Poland, Slovenia, Spain or Sweden (collectively, the “Statutory
Retirement Age Countries”). Instead, the provisions of Section 5(a) (General),
shall apply, notwithstanding the provisions therein regarding Early Retirement
to the contrary.
For purposes of applying the Plan and Section 5(f) of this Agreement (regarding
Normal Retirement) to any Optionee who as of the Date of Grant is on permanent,
non-temporary assignment in any of the Statutory Retirement Age Countries, the
definition of "Normal Retirement" set forth in the Plan shall not apply and
instead "Normal Retirement" shall mean such Optionee's attainment of the
statutory retirement age in the jurisdiction in which the Optionee is on
permanent, non-temporary assignment as of the Date of Grant. In the absence of a
statutory retirement age in such jurisdiction, "Normal Retirement" shall mean
attainment of the customary age for retirement in such jurisdiction.
Notwithstanding the foregoing, in the event that subsequent to the Date of Grant
such Optionee works in a jurisdiction other than in the jurisdiction in which
the Optionee was on permanent, non-temporary assignment as of the Date of Grant,
if required to comply with applicable law, the Committee shall have sole and
absolute discretion to instead apply to such Optionee the retirement provisions
of this Agreement that are applicable in such other jurisdiction.
OPTIONEES IN CHINA AND ITALY
Method of Exercise
Optionee acknowledges that due to regulatory requirements, and notwithstanding
any terms or conditions of the Plan or the Agreement to the contrary, Optionees
residing in mainland China and Italy will be restricted to the cashless sell-all
method of exercise with respect to their Options. To complete a cashless
sell-all exercise, Optionee understands that Optionee needs to instruct the
broker to: (i) sell all of the purchased Shares issued upon exercise; (ii) use
the proceeds to pay the Exercise Price, brokerage fees and any applicable
Tax-Related Items; and (iii) remit the balance in cash to Optionee. In the event
of changes in regulatory requirements, the Company reserves the right to
eliminate the cashless sell-all method of exercise requirement and, in its sole
discretion, to permit cash exercise, cashless sell-to-cover exercise or any
other method of exercise and payment deemed appropriate by the Company.





--------------------------------------------------------------------------------





OPTIONEES IN ARGENTINA
Securities Law Notice
Optionee understands that neither the grant of the Option nor the purchase of
Shares constitute a public offering as defined by the Law N° 17,811, or any
other Argentine law. The offering of the Option is a private placement. As such,
the offering is not subject to the supervision of any Argentine governmental
authority.
Labor Law Acknowledgement
Any benefits awarded under the Plan accrue no more frequently than on an annual
basis. In addition, Optionee acknowledges that the grant is made by the Company
on behalf of Optionee’s local employer.
Exchange Control Notice
Following the sale of Shares and/or the receipt of dividends, Argentine
residents may be subject to certain restrictions in bringing such funds back
into Argentina. The Argentine bank handling the transaction may request certain
documentation in connection with the request to transfer proceeds into Argentina
(e.g., evidence of the sale, proof of the source of the funds used to purchase
such shares, etc.). The Optionee must comply with any and all Argentine currency
exchange restrictions, approvals and reporting requirements in connection with
the exercise of the option, the subsequent sale of any Shares acquired upon
exercise and the receipt of any dividends paid on such shares.
Please note that exchange control regulations in Argentina are subject to
frequent change. The Optionee should consult with his or her personal legal
advisor regarding any exchange control obligations the Optionee may have in
connection with the Optionee’s participation in the Plan.
Foreign Asset/Account Reporting Information
If Optionee holds Shares as of December 31 of any year, Optionee is required to
report the holding of the Shares on his or her personal tax return for the
relevant year. In addition, certain periodic reporting obligations also apply;
specifically, when Optionee acquires, sells, transfers or otherwise disposes of
Shares on or after January 1, 2012, Optionee must register the transaction with
the Federal Tax Administration.
OPTIONEES IN AUSTRALIA
Securities Law Notice
If you acquire Shares under the Plan and subsequently offer the Shares for sale
to a person or entity resident in Australia, such an offer may be subject to
disclosure requirements under Australian law, and you should obtain legal advice
regarding any applicable disclosure requirements prior to making any such offer.
Exchange Control Notice
Exchange control reporting is required for cash transactions exceeding A$10,000
and international fund transfers of any amount. The Australian bank assisting
with the transaction will file the report for Optionee. If there is no
Australian bank involved in the transfer, Optionee will be responsible for
filing the report.
OPTIONEES IN AUSTRIA
Exchange Control Notice
If the Optionee holds Shares acquired under the Plan outside of Austria, the
Optionee must submit a report to the Austrian National Bank as follows: (i) on a
quarterly basis if the value of the shares as of any given quarter meets or
exceeds €30,000,000; the deadline for filing the quarterly report is the 15th
day of the month following the end of the respective quarter and (ii) on an
annual basis if the value of the shares as of December 31 meets or exceeds
€5,000,000; the deadline for filing the annual report is January 31 of the
following year.
When the Optionee sells Shares acquired under the Plan, the Optionee may be
required to comply with certain exchange control obligations if the cash
proceeds from the sale are held outside of Austria. If the transaction volume of
all accounts abroad exceeds €3,000,000, the movements and balances of all
accounts must be reported monthly, as of the last day of the month, on or before
the fifteenth day of the following month.





--------------------------------------------------------------------------------





OPTIONEES IN BELGIUM
Terms and Conditions
Options granted to Optionees in Belgium shall not be accepted by Optionee
earlier than the 61st day following the Offer Date. The Offer Date is the date
on which the Company notifies Optionee of the material terms and conditions of
the Option grant. Any acceptance given by Optionee before the 61st day following
the grant date shall be null and void.
Foreign Asset/Account Reporting Information
The Optionee is required to report any taxable income attributable to this
Option on his or her annual tax return. The Optionee is also required to report
any security or bank account opened and maintained outside of Belgium on
Optionee’s annual tax return. In a separate report, Optionee is required to
provide a central point of contact point to the National Bank of Belgium with
the account number, bank name and country in which said bank account was opened.
This report, as well as additional information on how to complete it, can be
found on the website of the National Bank of Belgium, www.nbb.be, under the
Kredietcentrales / Centrales des crédits caption.
OPTIONEES IN BRAZIL
Compliance with Law
By accepting the Option, the Optionee acknowledges that he or she agrees to
comply with applicable Brazilian laws and pay any and all applicable taxes
associated with the exercise of the Option, the receipt of any dividends, and
the sale of Shares acquired under the Plan.
Nature of Grant
By accepting the Options, Optionee agrees that Optionee is making an investment
decision, the Options will become exercisable only if the vesting conditions are
met and any necessary services are rendered by Optionee, and the value of the
underlying Shares is not fixed and may increase or decrease in value over the
vesting period without compensation to Optionee.
Labor Law Acknowledgement
Optionee agrees that, for all legal purposes, (i) the benefits provided under
the Agreement and the Plan are the result of commercial transactions unrelated
to Optionee’s employment; (ii) the Agreement and the Plan are not part of any
terms and conditions of Optionee’s employment; and (iii) the income from the
Options, if any, is not part of Optionee’s remuneration from employment.
Securities Law Notice
The Options and the securities acquired under the Plan have not been and will
not be publicly issued, place, distributed, offered or negotiated in the
Brazilian capital markets and, as a result, will not be registered with the
Brazilian Securities Commission (Comissão de Valores Mobiliários, the CVM).
Therefore, the Options and the securities acquired upon exercise of the Options
will not be offered or sold in Brazil, except in circumstances which do not
constitute a public offering, placement, distribution or negotiation under the
Brazilian capital markets regulation.
Exchange Control Notice
If Optionee is a resident or domiciled in Brazil, Optionee will be required to
submit annually a declaration of assets and rights held outside of Brazil to the
Central Bank of Brazil if the aggregate value of such assets and rights is equal
to or greater than US$100,000. Assets and rights that must be reported include
Shares acquired under the Plan. Foreign individuals holding Brazilian visas are
considered Brazilian residents for purposes of this reporting requirement and
must declare the assets held abroad that were acquired subsequent to the date of
admittance as a resident of Brazil. Please note that the US$100,000 threshold
may be changed annually.
OPTIONEES IN CANADA
Consent to Receive Information in English for Optionees in Quebec
The parties acknowledge that it is their express wish that this Agreement, as
well as all documents, notices and legal proceedings entered into, given or
instituted pursuant hereto or relating directly or indirectly hereto, be written
in English.
Les parties reconnaissent avoir exigé la rédaction en anglais du présent
Contrat, ainsi que de tous documents exécutés, avis donnés et procédures
judiciaires intentées, directement ou indirectement, relativement à ou suite au
présent Contrat.





--------------------------------------------------------------------------------





Data Privacy
Optionee hereby authorizes the Company and the Company’s representatives to
discuss with and obtain all relevant information from all personnel,
professional or not, involved in the administration and operation of the Plan.
Optionee further authorizes the Company and its Subsidiaries and affiliates, and
any stock plan service provider that may be selected by the Company, to assist
with the Plan to disclose and discuss the Plan with their respective advisors.
Optionee further authorizes the Company and its Subsidiaries and affiliates to
record such information and to keep such information in his or her employee
file.
Securities Law Notice
Optionee is permitted to sell Shares acquired through the Plan through the
designated broker appointed under the Plan, if any (or any other broker
acceptable to the Company), provided the resale of Shares acquired under the
Plan takes place outside of Canada through the facilities of a stock exchange on
which the Shares are listed. The Shares are currently listed on the New York
Stock Exchange.
Foreign Asset/Account Reporting Information
Foreign property, including Options, Shares acquired under the Plan and other
rights to receive shares of a non-Canadian company held by a Canadian resident
must generally be reported annually on a Form T1135 (Foreign Income Verification
Statement) if the total cost of the foreign property exceeds C$100,000 at any
time during the year. Thus, such Options must be reported - generally at a nil
cost - if the C$100,000 cost threshold is exceeded because Optionee holds other
foreign property. When Shares are acquired, their cost generally is the adjusted
cost base (“ACB”) of the shares. The ACB would ordinarily equal the fair market
value of the shares at the time of acquisition, but if Optionee owns other
shares of the same company, this ACB may need to be averaged with the ACB of the
other shares. Optionee should consult his or her personal legal advisor to
ensure compliance with applicable reporting obligations.
OPTIONEES IN CHILE
Securities Law Notice
The grant of the Options hereunder is not intended to be a public offering of
securities in Chile but instead is intended to be a private placement.
a)
The starting date of the offer will be the Grant Date (as defined in the
Agreement), and this offer conforms to General Ruling no. 336 of the Chilean
Superintendence of Securities and Insurance;

b)
The offer deals with securities not registered in the registry of securities or
in the registry of foreign securities of the Chilean Superintendence of
Securities and Insurance, and therefore such securities are not subject to its
oversight;

c)
The issuer is not obligated to provide public information in Chile regarding the
foreign securities, as such securities are not registered with the Chilean
Superintendence of Securities and Insurance; and

d)
The foreign securities shall not be subject to public offering as long as they
are not registered with the corresponding registry of securities in Chile.

a)
La fecha de inicio de la oferta será el de la fecha de otorgamiento (o “Grant
Date”, según este término se define en el documento denominado “Agreement”) y
esta oferta se acoge a la norma de Carácter General n° 336 de la
Superintendencia de Valores y Seguros Chilena;

b)
La oferta versa sobre valores no inscritos en el registro de valores o en el
registro de valores extranjeros que lleva la Superintendencia de Valores y
Seguros Chilena, por lo que tales valores no están sujetos a la fiscalización de
ésta;

c)
Por tratar de valores no inscritos no existe la obligación por parte del emisor
de entregar en chile información pública respecto de esos valores; y

d)
Esos valores no podrán ser objeto de oferta pública mientras no sean inscritos
en el registro de valores correspondiente.

Exchange Control Notice
It is the Optionee’s responsibility to make sure that Optionee complies with
exchange control requirements in Chile when the value of his or her stock
transaction is in the excess of US$10,000.





--------------------------------------------------------------------------------





If the Optionee pays the Exercise Price in cash or check and remits funds in
excess of US$10,000 out of Chile, the remittance must be made through the Formal
Exchange Market (“FEM,” i.e., a commercial bank or registered foreign exchange
office).
If the Optionee pays the Exercise Price under a cashless exercise program
implemented by the Company in connection with the Plan, and the aggregate value
of the Exercise Price exceeds US$10,000, a report must be filed with the Central
Bank within 10 days of the exercise date.
If the Optionee repatriates to Chile sale proceeds from Shares that were
purchased by funds that were required to be transferred out of Chile through the
FEM or if the amount of sale proceeds repatriated to Chile exceeds US$10,000, he
or she must use the FEM for transferring the proceeds into Chile.
If the Optionee’s aggregate investments held outside of Chile exceed
US$5,000,000 (including the investments made under the Plan), the Optionee must
report the status of such investments annually to the Central Bank, using Annex
3.1 of Chapter XII of the Foreign Exchange Regulations.
Annual Tax Reporting Obligation
The CIRS requires all taxpayers to provide information annually regarding (i)
the results of investments held abroad in quotas or shares in which the taxpayer
participates directly or indirectly in the direction, control, equity or
profits; and (ii) the taxes paid abroad which the taxpayers will use as credit
against Chilean income tax. To comply with these annual reporting obligations
Optionee must submit a sworn statements setting forth the required information
before March 15 of each year. The forms to be use to submit the sworn statement
are Tax Form 1853 “Annual Sworn Statement Regarding Permanent Investments Held
Abroad” and Tax Form 1851 “Annual Sworn Statement Regarding Investments Held
Abroad.” If Optionee is not a Chilean citizen and has been a resident in Chile
for less than 3 years, Optionee will be exempt from the requirements to file Tax
Form 1853. These statements must be submitted electronically through the CIRS
website at www.sii.cl. Optionee should consult with his or her personal tax
advisor to determine the applicable reporting obligations.
OPTIONEES IN CHINA
Terms and Conditions - Exchange Control Restrictions Applicable to Optionees who
are PRC Nationals
Optionee understands that, except as otherwise provided herein, his or her
Options can be exercised only by means of the cashless sell-all method, under
which all Shares underlying the option are immediately sold upon exercise.
In addition, Optionee understands and agrees that, pursuant to local exchange
control requirements, Optionee is required to repatriate the cash proceeds from
the cashless sell-all method of exercise of options, (i.e., the sale proceeds
less the Exercise Price and any administrative fees). Optionee agrees that the
Company is authorized to instruct its designated broker to assist with the
immediate sale of such shares (on Optionee’s behalf pursuant to this
authorization), and Optionee expressly authorizes such broker to complete the
sale of such shares. Optionee acknowledges that the Company’s broker is under no
obligation to arrange for the sale of the shares at any particular price. The
Company reserves the right to provide additional methods of exercise depending
on the development of local law.
In addition, Optionee understands and agrees that the cash proceeds from the
exercise of his or her Options, (i.e., the proceeds of the sale of the shares
underlying the Options, less the Exercise Price and any administrative fees)
will be repatriated to China. Optionee further understands that, under local
law, such repatriation of the cash proceeds may be effectuated through a special
foreign exchange control account to be approved by the local foreign exchange
administration, and Optionee hereby consents and agrees that the proceeds from
the sale of Shares acquired under the Plan, net of the Exercise Price and
administrative fees, may be transferred to such special account prior to being
delivered to Optionee. The proceeds, net of Tax-Related Items, may be paid to
Optionee in U.S. Dollars or local currency at the Company’s discretion. In the
event the proceeds are paid to Optionee in U.S. Dollars, Optionee understands
that he or she will be required to set up a U.S. Dollar bank account in China
and provide the bank account details to the Employer and/or the Company so that
the proceeds may be deposited into this account. In addition, Optionee
understands and agrees that Optionee will be responsible for converting the
proceeds into Renminbi Yuan at Optionee’s expense.
If the proceeds are paid to Optionee in local currency, Optionee agrees to bear
any currency fluctuation risk between the time the shares are sold and the time
the sale proceeds are distributed through any such special exchange account.
Exchange Control Notice Applicable to Optionees in the PRC
Optionee understands that exchange control restrictions may limit Optionee’s
ability to access and/or convert funds received under the Plan, particularly if
these amounts exceed US$50,000. Optionee should confirm the procedures and
requirements for withdrawals and conversions of foreign currency with his or her
local bank prior to option exercise.





--------------------------------------------------------------------------------





Optionee agrees to comply with any other requirements that may be imposed by the
Company in the future in order to facilitate compliance with exchange control
requirements in the Peoples’ Republic of China.
Foreign Asset Reporting Information
PRC residents are required to report to SAFE details of their foreign financial
assets and liabilities, as well as details of any economic transactions
conducted with non-PRC residents, either directly or through financial
institutions. Optionee may be subject to reporting obligations for the Shares or
awards acquired under the Plan and Plan-related transactions. It is Optionee's
responsibility to comply with this reporting obligation and Optionee should
consult his/her personal tax advisor in this regard.
OPTIONEES IN COLOMBIA
Labor Law Acknowledgement The following provision supplements Section 10 of the
Award Agreement:
Optionee acknowledges that pursuant to Article 128 of the Colombian Labor Code,
the Plan, the Option, the underlying Shares, and any other amounts or payments
granted or realized from participation in the Plan do not constitute a component
of Optionee's “salary” for any purpose. To this extent, they will not be
included and/or considered for purposes of calculating any and all labor
benefits, such as legal/fringe benefits, vacations, indemnities, payroll taxes,
social insurance contributions or any other labor-related amount which may be
payable.
Foreign Asset/Account Reporting Information
Investments held abroad (including Shares issued at exercise) must be registered
with the Central Bank of Colombia(Banco de la República) if the aggregate
investment held by an individual (as of December 31 of the applicable calendar
year) equal or exceed a prescribed threshold. If the threshold is met or
exceeded, Optionee must register the investments with the Central Bank by filing
a Form No. 11 and submitting it to Señores, Banco de la República, Atn: Jefe
Sección Inversiones, Departamento de Cambios Internacionales, Carrera 7 No. 14 -
18, Bogotá, Colombia” by June 30 of the following year. Upon the sale or
disposition of the investments previously registered with the Central Bank,
Optionee must cancel the registration by no later than March 31 of the year
following the sale or disposition or certain fines could apply.
If the Optionee uses the cashless sell-all method of exercise, then no
registration is required because no funds are remitted from Colombia and no
shares are held abroad.
In addition, when Optionee sells or otherwise disposes of any Shares acquired
under the Plan, Optionee may either choose to keep the resulting sums abroad, or
to repatriate them to Colombia. If Optionee chooses to repatriate funds to
Colombia and Optionee has not registered his or her investment with Banco de la
República, Optionee will need to file with Banco de la República Form No. 5 upon
conversion of funds into local currency, which should be duly completed to
reflect the nature of the transaction. If Optionee has registered his or her
investment with Banco de la República, then Optionee will need to file with
Banco de la República Form No. 4 upon conversion of funds into local currency,
which should be duly completed to reflect the nature of the transaction.
Optionee should consult his/her personal legal advisor to ensure compliance with
applicable Colombian exchange control regulations.
OPTIONEES IN CZECH REPUBLIC
Exchange Control Notice
Upon request of the Czech National Bank (the “CNB”), Optionee may be required to
fulfill certain notification duties in relation to the acquisition of Shares and
the opening and maintenance of a foreign account. Because exchange control
regulations change frequently and without notice, Optionee should consult his or
her personal legal advisor prior to the exercise of the Options and the
subsequent sale of Shares to ensure compliance with current regulations. It is
Optionee’s responsibility to comply with Czech exchange control laws, and
neither the Company nor any Subsidiary or affiliate will be liable for any
resulting fines or penalties.
OPTIONEES IN DENMARK
Danish Stock Option Act
By accepting this Award, the Optionee acknowledges that he or she has received a
Danish translation of an Employer Statement, which is being provided to comply
with the Danish Stock Option Act.





--------------------------------------------------------------------------------





Exchange Control Notice
The establishment of an account holding Shares or an account holding cash
outside Denmark must be reported to the Danish Tax Administration. The form
which should be used in this respect may be obtained from a local bank. (Please
note that these obligations are separate from and in addition to the
securities/tax reporting obligations described below.)
Securities/Tax Reporting Notice
If Optionee holds Shares acquired under the Plan in a brokerage account with a
broker or bank outside Denmark, Optionee is required to inform the Danish Tax
Administration about the account. For this purpose, Optionee must file a Form V
(Erklaering V) with the Danish Tax Administration. Both Optionee and the
bank/broker must sign the Declaration V. By signing the Declaration V, the
bank/broker undertakes an obligation, without further request each year and not
later than on February 1 of the year following the calendar year to which the
information relates, to forward certain information to the Danish Tax
Administration concerning the content of the account. In the event that the
applicable broker or bank with which the account is held does not wish to, or,
pursuant to the laws of the country in question, is not allowed to assume such
obligation to report, Optionee acknowledges that he or she is solely responsible
for providing certain details regarding the foreign brokerage account and Shares
deposited therein to the Danish Tax Administration as part of his or her annual
income tax return. By signing the Form V, Optionee authorizes the Danish Tax
Administration to examine the account. A sample of the Form V can be found at
the following website: www.skat.dk.
In addition, if Optionee opens a brokerage account (or a deposit account with a
U.S. bank) for the purpose of holding cash outside Denmark, Optionee is also
required to inform the Danish Tax Administration about this account. To do so,
Optionee must also file a Form K (Erklaering K) with the Danish Tax
Administration. The Form K must be signed both by Optionee and by the applicable
broker or bank where the account is held. By signing the Form K, the broker/bank
undertakes an obligation, without further request each year and not later than
on February 1 of the year following the calendar year to which the information
relates, to forward certain information to the Danish Tax Administration
concerning the content of the account. In the event that the applicable
financial institution (broker or bank) with which the account is held, does not
wish to, or, pursuant to the laws of the country in question, is not allowed to
assume such obligation to report, Optionee acknowledges that he or she is solely
responsible for providing certain details regarding the foreign brokerage or
bank account to the Danish Tax Administration as part of Optionee’s annual
income tax return. By signing the Form K, Optionee authorizes the Danish Tax
Administration to examine the account. A sample of Form K can be found at the
following website: www.skat.dk.
OPTIONEES IN FRANCE
Consent to Receive Information in English
By accepting the Options, Optionee confirms having read and understood the Plan,
the Notice of Grant, the Agreement and this Addendum, including all terms and
conditions included therein, which were provided in the English language.
Optionee accepts the terms of those documents accordingly.
Consentement afin de Recevoir des Informations en Anglais
En acceptant les Options d'Achat d'Actions, le Bénéficiaire confirme qu’il ou
elle a lu et compris le Plan, la Notification d’Attribution, le Contrat et les
présentes Annexes, en ce compris tous les termes et conditions y relatifs, qui
sont fournis en langue anglaise. Le Bénéficiaire accepte les termes de ces
documents en connaissance de cause.
Exchange Control Notice
If the Optionee holds Shares outside of France or maintains a foreign bank
account, he or she is required to report the maintenance of such to the French
tax authorities when filing his or her annual tax return.
OPTIONEES IN GERMANY
Exchange Control Notice
Cross-border payments in excess of €12,500 must be reported monthly to the
German Federal Bank (Bundesbank). If Optionee receives a payment in excess of
€12,500 in connection with the sale of Shares under the Plan, Optionee must
report the payment to Bundesbank electronically using the “General Statistics
Reporting Portal” (Allgemeines Meldeportal Statistik) available in both German
and English via Bundesbank’s website (www.bundesbank.de). Optionee is
responsible for complying with applicable reporting requirements.





--------------------------------------------------------------------------------





OPTIONEES IN HONG KONG
Terms and Conditions
This provision supplements Section 3 of the Agreement:
If, for any reason, the Option vests and becomes exercisable and the Option is
exercised and Shares are issued to the Optionee within six months of the date of
grant, the Optionee agrees that he or she will not dispose of any such Shares
prior to the six-month anniversary of the Date of Grant.
Wages
This provision supplements Section 18 of the Agreement:
The Options and Shares subject to it do not form part of Optionee’s wages for
purposes of calculating any statutory or contractual payment under Hong Kong
law.
Securities Law Notice
WARNING: The contents of this document have not been reviewed by any regulatory
authority in Hong Kong. Optionee is advised to exercise caution in relation to
the offer. If Optionee is in any doubt about any of the contents of this
document, Optionee should obtain independent professional advice. Neither the
offer of Options nor the issuance of Shares upon exercise of the Options
constitutes a public offering of securities under Hong Kong law and is available
only to employees of the Company and its Subsidiaries. The Agreement, including
this Addendum, the Plan and other incidental communication materials distributed
in connection with the Options (i) have not been prepared in accordance with and
are not intended to constitute a “prospectus” for a public offering of
securities under the applicable securities legislation in Hong Kong and (ii) are
intended only for the personal use of each eligible employee of the Company or
its subsidiaries and may not be distributed to any other person.
OPTIONEES IN INDIA
Exchange Control Notice
Optionee must repatriate any proceeds from the sale of Shares and any cash
dividends acquired under the Plan to India and convert the proceeds into local
currency within a certain period of the receipt (90 days for sale proceeds and
180 days for dividend payments). Optionee will receive a foreign inward
remittance certificate (“FIRC”) from the bank where Optionee deposits the
foreign currency. Optionee should maintain the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Employer
requests proof of repatriation.
Because exchange control regulations can change frequently and without notice,
Optionee should consult his or her personal legal advisor before selling Shares
to ensure compliance with current regulations. It is Optionee’s responsibility
to comply with exchange control laws in India, and neither the Company nor the
Employer will be liable for any fines or penalties resulting from Optionee’s
failure to comply with applicable local laws.
Foreign Asset/Account Reporting Information
The Optionee is required to declare foreign bank accounts and any foreign
financial assets (including Shares held outside India) in his or her annual tax
return. It is the Optionee’s responsibility to comply with this reporting
obligation and the Optionee should consult with his or her personal tax advisor
in this regard as significant penalties may apply in the case of non-compliance.
OPTIONEES IN ITALY
Data Privacy
This provision replaces the data privacy section in the Agreement:
Optionee understands that the Company and his or her employer, as the Privacy
Representative of the Company in Italy, may hold certain personal information
about Optionee, including, but not limited to, name, home address and telephone
number, date of birth, social insurance or other identification number, salary,
nationality, job title, any shares of common stock or directorships held in the
Company or its Subsidiaries, affiliates or joint ventures details of all Awards
or any other entitlement to shares of common stock awarded, canceled, vested,
unvested or outstanding in Optionee’s favor, and that the Company and his
employer will process said data and other data lawfully received from a third
party (“Personal Data”) for the exclusive purpose of managing and administering
the Plan and complying with applicable laws, regulations and Community
legislation.





--------------------------------------------------------------------------------





Optionee also understands that providing the Company with Personal Data is
mandatory for compliance with laws and is necessary for the performance of the
Plan and that his denial to provide Personal Data would make it impossible for
the Company to perform its contractual obligations and may affect his ability to
participate in the Plan. The Controller of personal data processing is Danaher
Corporation, with registered offices at 2200 Pennsylvania Avenue, N.W. Suite
800W, Washington, DC 20037.
Optionee understands that Personal Data will not be publicized, but it may be
accessible by Optionee’s employer and within the employer’s organization by its
internal and external personnel in charge of processing, and by the data
processor, if appointed. The updated list of processors and of the subjects to
which Personal Data are communicated will remain available upon request at
Optionee’s employer. Furthermore, Personal Data may be transferred to banks,
other financial institutions or brokers involved in the management and
administration of the Plan. Optionee understands that Personal Data may also be
transferred to the independent registered public accounting firm engaged by the
Company, and also to the legitimate addressees under applicable laws. Optionee
further understands that the Company or its Subsidiaries or affiliates will
transfer Personal Data amongst themselves as necessary for the purpose of
implementation, administration and management of the Optionee’s participation in
the Plan, and that the Company and its Subsidiaries or affiliates may each
further transfer Personal Data to third parties assisting the Company in the
implementation, administration and management of the Plan, including any
requisite transfer of Personal Data to a broker or other third party with whom
he or she may elect to deposit any shares acquired under the Plan or any
proceeds from the sale of such shares. Such recipients may receive, possess,
use, retain and transfer Personal Data in electronic or other form, for the
purposes of implementing, administering and managing Optionee’s participation in
the Plan. Optionee understands that these recipients may be acting as
controllers, processors or persons in charge of processing, as the case may be,
according to applicable privacy laws, and that they may be located in or outside
the European Economic Area, such as in the United States or elsewhere, in
countries that do not provide an adequate level of data protection as intended
under Italian privacy law.
Optionee understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
The processing activity, including the transfer of Personal Data abroad,
including outside of the European Economic Area, as specified herein and
pursuant to applicable laws and regulations, does not require Optionee’s consent
thereto as the it is necessary to performance of law and contractual obligations
related to implementation, administration and management of the Plan. Optionee
understands that, pursuant to section 7 of the Legislative Decree no. 196/2003,
Optionee has the right at any moment to, including, but not limited to, obtain
confirmation that Personal Data exists or not; access and verify its contents,
origin and accuracy; delete, update, integrate or correct Personal Data; or
block or stop, for legitimate reason, Personal Data processing. To exercise
privacy rights, Optionee should contact his or her employer. Furthermore,
Optionee is aware that Personal Data will not be used for direct marketing
purposes. In addition, Personal Data provided can be reviewed and questions or
complaints can be addressed by contacting Optionee’s employer human resources
department.
Plan Document Acknowledgement
In accepting the Option, Optionee acknowledges that he or she has received a
copy of the Plan and the Agreement and has reviewed the Plan and the Agreement,
including this Addendum, in their entirety and fully understands and accepts all
provisions of the Plan and the Agreement, including this Addendum.
Optionee further acknowledges that he or she has read and specifically and
expressly approves the following paragraphs of the Agreement: Tax Obligations;
No Employment Contract; Nature of Grant; Language; Governing Law and Venue; and
the Data Privacy paragraph included in this Addendum.
Foreign Asset/Account Reporting Information
Italian residents who, at any time during the fiscal year, hold foreign
financial assets (including cash and Shares) which may generate income taxable
in Italy are required to report these assets on their annual tax returns (UNICO
Form, RW Schedule) for the year during which the assets are held, or on a
special form if no tax return is due. These reporting obligations will also
apply to Italian residents who are the beneficial owners of foreign financial
assets under Italian money laundering provisions.





--------------------------------------------------------------------------------





OPTIONEES IN JAPAN
Exchange Control Notice
If the Optionee acquires Shares valued at more than ¥100,000,000 in a single
transaction, the Optionee must file a Securities Acquisition Report with the
Ministry of Finance through the Bank of Japan within 20 days of the purchase of
the shares.
In addition, if the Optionee pays more than ¥30,000,000 in a single transaction
for the purchase of shares when the Optionee exercises the Option, the Optionee
must file a Payment Report with the Ministry of Finance through the Bank of
Japan by the 20th day of the month following the month in which the payment was
made. The precise reporting requirements vary depending on whether or not the
relevant payment is made through a bank in Japan.
A Payment Report is required independently from a Securities Acquisition Report.
Therefore, if the total amount that the Optionee pays upon a one time
transaction for exercising the Option and purchasing shares exceeds
¥100,000,000, then the Optionee must file both a Payment Report and a Securities
Acquisition Report.
Foreign Asset/Account Reporting Information
The Optionee will be required to report details of any assets held outside of
Japan as of December 31st (including any Shares acquired under the Plan) to the
extent such assets have a total net fair market value exceeding ¥50,000,000.
Such report will be due by March 15th each year. The Optionee should consult
with his or her personal tax advisor as to whether the reporting obligation
applies to the Optionee and whether the Optionee will be required to include
details of any outstanding Option or Shares held by the Optionee in the report.
OPTIONEES IN KOREA
Exchange Control Notice
Exchange control laws require Korean residents who realize US$500,000 or more
from the sale of Shares to repatriate the sale proceeds back to Korea within
three (3) years of the sale.
If Optionee remits funds to purchase Shares, the remittance must be “confirmed”
by a foreign exchange bank in Korea. To receive the confirmation, Optionee
should submit the following to the foreign exchange bank: (i) a prescribed form
application; (ii) the Agreement, Notice of Stock Option Gant and any other Plan
documents received; and (iii) certificate of employment with the local employer.
Optionee should check with the bank to determine whether there are any
additional requirements.
Foreign Asset/Account Reporting Information
Korean residents must declare all foreign financial accounts (e.g., non-Korean
bank accounts, brokerage accounts) based in foreign countries that have not
entered into an “inter-governmental agreement for automatic exchange of tax
information” with Korea to the Korean tax authority and file a report with
respect to such accounts if the value of such accounts exceeds KRW 1 billion (or
an equivalent amount in foreign currency). Optionee should consult with
Optionee's personal tax advisor for additional information about this reporting
obligation, including whether or not there is an applicable inter-governmental
agreement between Korea and the U.S. (or any other country where Optionee may
hold any Shares or cash acquired in connection with the Plan.
OPTIONEES IN MEXICO
Labor Law Acknowledgement
These provisions supplement the labor law acknowledgement contained in the
Agreement:
By accepting the Options, Optionee acknowledges that he or she understands and
agrees that: (i) the Option is not related to the salary and other contractual
benefits granted to Optionee by the Employer; and (ii) any modification of the
Plan or its termination shall not constitute a change or impairment of the terms
and conditions of employment.
Policy Statement
The invitation the Company is making under the Plan is unilateral and
discretionary and, therefore, the Company reserves the absolute right to amend
it and discontinue it at any time without any liability.
The Company, with registered offices at 2200 Pennsylvania Avenue, NW, Suite
800W, Washington, D.C., 20037, United States of America, is solely responsible
for the administration of the Plan and participation in the Plan and, in
Optionee’ case, the acquisition of Shares does not, in any way establish an
employment relationship between Optionee and the Company since Optionee





--------------------------------------------------------------------------------





is participating in the Plan on a wholly commercial basis and the sole employer
is the Subsidiary employing Optionee, as applicable, nor does it establish any
rights between Optionee and the Employer.
Plan Document Acknowledgment
By accepting the Option grant, Optionee acknowledges that he or she has received
copies of the Plan, has reviewed the Plan and the Agreement in their entirety
and fully understands and accepts all provisions of the Plan and the Agreement.
In addition, by signing the Agreement, Optionee further acknowledges that he or
she has read and specifically and expressly approves the terms and conditions in
the Nature of Grant, Section 18 of the Agreement, in which the following is
clearly described and established: (i) participation in the Plan does not
constitute an acquired right; (ii) the Plan and participation in the Plan is
offered by the Company on a wholly discretionary basis; (iii) participation in
the Plan is voluntary; and (iv) the Company and its Subsidiaries are not
responsible for any decrease in the value of the Shares underlying the Option.
Finally, Optionee hereby declares that he or she does not reserve any action or
right to bring any claim against the Company for any compensation or damages as
a result of participation in the Plan and therefore grants a full and broad
release to the Employer and the Company and its Subsidiaries with respect to any
claim that may arise under the Plan.
Spanish Translation
Reconocimiento de la Ley Laboral
Estas disposiciones complementan el reconocimiento de la ley laboral contenida
en el Acuerdo:
Por medio de la aceptación de la Opción, quien tiene la opción manifiesta que
entiende y acuerda que: (i) la Opción no se encuentra relacionada con el salario
ni con otras prestaciones contractuales concedidas al que tiene la opción por
parte del patrón; y (ii) cualquier modificación del Plan o su terminación no
constituye un cambio o desmejora en los términos y condiciones de empleo.
Declaración de Política
La invitación por parte de la Compañía bajo el Plan es unilateral y discrecional
y, por lo tanto, la Compañía se reserva el derecho absoluto de modificar y
discontinuar el mismo en cualquier momento, sin ninguna responsabilidad.
La Compañía, con oficinas registradas ubicadas en 2200 Pennsylvania Avenue, NW,
Suite 800W, Washington, D.C., 20037, United States of America, es la única
responsable de la administración del Plan y de la participación en el mismo y,
en el caso del que tiene la opción, la adquisición de Acciones no establece de
forma alguna, una relación de trabajo entre el que tiene la opción y la
Compañía, ya que la participación en el Plan por parte del que tiene la opción
es completamente comercial y el único patrón es la Subsidiaria que esta
contratando al que tiene la opción, en caso de ser aplicable, así como tampoco
establece ningún derecho entre el que tiene la opción y el patrón.
Reconocimiento del Plan de Documentos
Por medio de la aceptación de la Opción, el que tiene la opción reconoce que ha
recibido copias del Plan, que el mismo ha sido revisado al igual que la
totalidad del Acuerdo y, que ha entendido y aceptado las disposiciones
contenidas en el Plan y en el Acuerdo.
Adicionalmente, al firmar el Acuerdo, el que tiene la opción reconoce que ha
leído, y que aprueba específica y expresamente los términos y condiciones
contenidos en la Naturaleza del Otorgamiento, Apartado 15 del Acuerdo, sección
en la cual se encuentra claramente descrito y establecido lo siguiente: (i) la
participación en el Plan no constituye un derecho adquirido; (ii) el Plan y la
participación en el mismo es ofrecida por la Compañía de forma enteramente
discrecional; (iii) la participación en el Plan es voluntaria; y (iv) la
Compañía, así como sus Subsidiarias no son responsables por cualquier detrimento
en el valor de las Acciones en relación con la Opción.
Finalmente, por medio de la presente quien tiene la opción declara que no se
reserva ninguna acción o derecho para interponer una demanda en contra de la
Compañía por compensación, daño o perjuicio alguno como resultado de la
participación en el Plan y en consecuencia, otorga el más amplio finiquito a su
patrón, así como a la Compañía, a sus Subsidiarias con respecto a cualquier
demanda que pudiera originarse en virtud del Plan.





--------------------------------------------------------------------------------





OPTIONEES IN THE NETHERLANDS
Labor Law Acknowledgment
By accepting the Option, Optionee acknowledges that: (i) the Option is intended
as an incentive for the Optionee to remain employed with the Employer and is not
intended as remuneration for labor performed; and (ii) the Option is not
intended to replace any pension rights or compensation.
OPTIONEES IN NEW ZEALAND
Securities Law Notice
In compliance with New Zealand securities laws, the Optionee is hereby notified
that the following information is available for review in connection with the
offer to purchase Shares under the Plan:
(i)
the Agreement, including this Appendix, which together with the Plan sets forth
the terms and conditions of participation in the Plan;

(ii)
a copy of the Company’s most recent annual return (i.e., Form 10-K) and most
recent financial reports; and

(iii)
a copy of the Plan and a description of the Plan (the “Description”) (i.e., the
Company’s Form S-8 Plan Prospectus under the U.S. Securities Act of 1933, as
amended); the Company will provide any attachments or documents incorporated by
reference into the Description upon written request.

The Optionee may request copies of the documents described above by contacting
Danaher’s corporate legal department using the contact details provided on
www.danaher.com. The documents incorporated by reference into the Description
are updated periodically. The Optionee understands that should he or she request
copies of the documents incorporated by reference into the Description, the
Company will provide the Optionee with the most recent documents incorporated by
reference.
Warning Statement
Optionee is being offered an Option to purchase Shares in the Company. Exercise
of the Option will give Optionee a stake in the ownership of the Company.
Optionee may receive a return if dividends are paid.
If the Company runs into financial difficulties and is wound up, Optionee will
be paid only after all creditors (and holders of preference shares) have been
paid. Optionee may lose some or all of his or her investment.
New Zealand law normally requires people who offer financial products to give
information to investors before they invest. This requires those offering
financial products to have disclosure information that is important for
investors to make an informed decision.
The usual rules do not apply to this offer because it is made under an employee
share purchase scheme. As a result, Optionee may not be given all of the
information usually required. Optionee will also have fewer other legal
protections for this investment.
Ask questions, read all documents carefully, and seek independent financial
advice before committing to this investment.
The Shares are quoted. The Company intends to quote the Shares on the New York
Stock Exchange. This means Optionee may be able to sell them on the New York
Stock Exchange if there are interested buyers. Optionee may get less than he or
she invested. The price will depend on the demand for the Shares
OPTIONEES IN POLAND
Exchange Control Notice
Polish residents holding foreign securities (including Shares) abroad must
report information to the National Bank of Poland on transactions and balances
of the securities deposited in such accounts if the value of such transactions
or balances (calculated individually or together with other assets or
liabilities held abroad) exceeds PLN 7,000,000. If required, the reports are due
on a quarterly basis. Polish residents are also required to transfer funds
through a bank account in Poland if the transferred amount in any single
transaction exceeds a specified threshold (currently €15,000). Further, upon the
request of a Polish bank, Polish residents are required to inform the bank about
all foreign exchange transactions performed through such bank. Optionee should
maintain evidence of such foreign exchange transactions for five (5) years, in
case of a request for their production by the National Bank of Poland.





--------------------------------------------------------------------------------





OPTIONEES IN ROMANIA
Exchange Control Notice
If Optionee deposits the proceeds from the sale of Shares issued to him or her
at exercise and settlement of the Shares in a bank account in Romania, Optionee
may be required to provide the Romanian bank with appropriate documentation
explaining the source of the funds.
Optionee should consult his or her personal advisor to determine whether
Optionee will be required to submit such documentation to the Romanian bank.
English Language
Optionee hereby expressly agrees that this Agreement, the Plan as well as all
documents, notices and proceedings entered into, relating directly or indirectly
hereto, be drawn up or communicated only in the English language.
Angajatul consimte în mod expres prin prezentul ca acest Contract, Programul
precum şi orice alte documente, notificãri, înştiinţãri legate direct sau
indirect de acest Contract sã fie redactate sau efectuate doar în limba englezã.
OPTIONEES IN RUSSIA
Securities Law Notification
The Plan and all other materials that Optionee may receive concerning the grant
of the Option and Optionee's participation in the Plan do not constitute
advertising or an offering of securities in Russia. The Shares to be issued upon
exercise of the Option have not and will not be registered in Russia and,
therefore, the Shares described in any Plan documents may not be offered or
placed in public circulation in Russia. In no event will Shares to be issued
upon exercise of the Option be delivered to Optionee in Russia. All Shares
acquired under the Plan will be maintained on Optionee's behalf outside of
Russia. Optionee will not be permitted to sell Shares directly to a Russian
legal entity or resident.
Exchange Control Notification
If Optionee remits funds out of Russia to purchase Shares under the Plan, the
funds must be remitted from a foreign currency account in Optionee's name at an
authorized bank in Russia. In addition, Optionee must repatriate any proceeds
from the sale of Shares to Russia. Such funds must be initially credited to
Optionee through a foreign currency account at an authorized bank in Russia.
After the funds are initially received in Russia, they may be further remitted
to foreign banks in accordance with Russian exchange control laws. However,
dividends can be held in a foreign currency account at a foreign individual bank
account opened in certain countries (including the United States). Optionee
should contact his or her personal advisor regarding Optionee's exchange control
obligations resulting from participation in the Plan as significant penalties
may apply in the case of non-compliance with such obligations.
Data Privacy. This data privacy consent replaces the data privacy section of the
Agreement:
1.
Purposes for processing of the Personal Data
1.
Цели обработки Персональных данных
1.1.
Granting to the Optionee restricted share units or rights to purchase shares of
common stock.
1.1.
Предоставление Субъектам персональных данных ограниченных прав на акции (Option)
или прав покупки обыкновенных акций.
1.2.
Compliance with the effective Russian Federation laws;
1.2.
Соблюдение действующего законодательства Российской Федерации;
2.
The Optionee hereby grants consent to processing of the personal data listed
below
2.
Субъект персональных данных настоящим дает согласие на обработку перечисленных
ниже персональных данных
2.1.
Last name, first name, patronymic, year, month, date and place of birth, gender,
age, address, citizenship, information on education, contact details (home
address(es), direct office, home and mobile telephone numbers, e-mail address,
etc.), photographs;
2.1.
Фамилия, имя, отчество, год, месяц, дата и место рождения, пол, возраст, адрес,
гражданство, сведения об образовании, контактная информация (домашний(е)
адрес(а), номера прямого офисного, домашнего и мобильного телефонов, адрес
электронной почты и др.), фотографии;






--------------------------------------------------------------------------------





2.2.
Information contained in personal identification documents (including passport
details), tax identification number and number of the State Pension Insurance
Certificate, including photocopies of passports, visas, work permits, drivers
licenses, other personal documents;
2.2.
Сведения, содержащиеся в документах, удостоверяющих личность, в том числе
паспортные данные, ИНН и номер страхового свидетельства государственного
пенсионного страхования, в том числе фотокопии паспортов, виз, разрешений на
работу, водительских удостоверений, других личных документов;
2.3.
Information on employment, including the list of duties, information on the
current and former employers, information on promotions, disciplinary sanctions,
transfer to other position / work, etc.;
2.3.
Информация о трудовой деятельности, включая должностные обязанности, информация
о текущем и прежних работодателях, сведения о повышениях, дисциплинарных
взысканиях, переводах на другую должность/работу, и т.д.;
2.4.
Information on the Optionee’s salary amount, information on salary changes, on
participation in employer benefit plans and programs, on bonuses paid, etc.;
2.4.
Информация о размере заработной платы Субъекта персональных данных, данные об
изменении заработной платы, об участии в премиальных системах и программах
Работодателя, информация о выплаченных премиях, и т.д.;
2.5.
Information on work time, including hours scheduled for work per week and hours
actually worked;
2.5.
Сведения о рабочем времени, включая нормальную продолжительность рабочего
времени в неделю и количество фактически отработанного рабочего времени;
2.6.
Information on potential membership of certain categories of employees having
rights for guarantees and benefits in accordance with the Russian Federation
Labor Code and other effective legislation;
2.6.
Сведения о принадлежности к определенным категориям работников, которым
предоставляются гарантии и льготы в соответствии с Трудовым кодексом Российской
Федерации и иным действующим законодательством;
2.7.
Information on the Optionee’s tax status (exempt, tax resident status, etc.);
2.7.
Информация о налоговом статусе Субъекта персональных данных (освобождение от
уплаты налогов, является ли налоговым резидентом и т.д.);
2.8.
Information on shares of Common Stock or directorships held by the Optionee,
details of all awards or any other entitlement to shares of Common Stock
awarded, cancelled, exercised, vested, unvested or outstanding;
2.8.
Информация об обыкновенных акциях или членстве в совете директоров Субъекта
персональных данных, обо всех программах вознаграждения или иных правах на
получение обыкновенных акций, которые были предоставлены, аннулированы,
исполнены, погашены, непогашены или подлежат выплате.
2.9.
Any other information, which may become necessary to the Company in connection
with the purposes specified in Clause 3 above.
2.9.
Любые иные данные, которые могут потребоваться Операторам в связи с
осуществлением целей, указанных в п. 3 выше.
 
 
 
 
the “Personal Data”
далее – «Персональные данные»
 
 
3.1.
The Optionee hereby consents to performing the following operations with the
Personal Data:
3.1.
Субъект персональных данных настоящим дает согласие на совершение с
Персональными данными перечисленных ниже действий:
3.1.1
processing of the Personal Data, including collection, systematization,
accumulation, storage, verification (renewal, modification), use, dissemination
(including transfer), impersonalizing, blockage, destruction;
3.1.1.
обработка Персональных данных, включая сбор, систематизацию, накопление,
хранение, уточнение (обновление, изменение), использование, распространение (в
том числе передача), обезличивание, блокирование, уничтожение персональных
данных;
3.1.2
transborder transfer of the Personal Data to operators located on the territory
of foreign states. The Optionee hereby confirms that he was notified of the fact
that the recipients of the Personal Data may be located in foreign states that
do not ensure adequate protection of rights of personal data subjects;
3.1.2.
трансграничная передача Персональных данных операторам на территории любых
иностранных государств. Субъект персональных данных настоящим подтверждает, что
он был уведомлен о том, что получатели Персональных данных могут находиться в
иностранных государствах, не обеспечивающих адекватной защиты прав субъектов
персональных данных;






--------------------------------------------------------------------------------





3.1.3
including Personal Data into generally accessible sources of personal data
(including directories, address books and other), placing Personal Data on the
Company’s web-sites on the Internet.
3.1.3.
включение Персональных данных в общедоступные источники персональных данных (в
том числе справочники, адресные книги и т.п.), размещение Персональных данных на
сайтах Операторов в сети Интернет.
 
 
 
 
3.2.
General description of the data processing methods used by the Company
3.2.
Общее описание используемых Оператором(ами) способов обработки персональных
данных
3.2.1.When processing the Personal Data, the Company undertakes the necessary
organizational and technical measures for protecting the Personal Data from
unlawful or accidental access to them, from destruction, change, blockage,
copying, dissemination of Personal Data, as well as from other unlawful
actions. 
3.2.1. При обработке Персональных данных Операторы принимают необходимые
организационные и технические меры для защиты Персональных данных от
неправомерного или случайного доступа к ним, уничтожения, изменения,
блокирования, копирования, распространения Персональных данных, а также от иных
неправомерных действий.
3.2.2.Processing of the Personal Data by the Company shall be performed using
the data processing methods that ensure confidentiality of the Personal Data,
except where: (1) Personal Data is impersonalized; and (2) in relation to
publicly available Personal Data; and in compliance with the established
requirements to ensuring the security of personal data, the requirements to the
tangible media of biometric personal data and to the technologies for storage of
such data outside personal data information systems in accordance with the
effective legislation.
3.2.2. Обработка Персональных данных Операторами осуществляется при помощи
способов, обеспечивающих конфиденциальность таких данных, за исключением
следующих случаев: (1) в случае обезличивания Персональных данных; (2) в
отношении общедоступных Персональных данных; и при соблюдении установленных
требований к обеспечению безопасности персональных данных, требований к
материальным носителям биометрических персональных данных и технологиям хранения
таких данных вне информационных систем персональных данных в соответствии с
действующим законодательством.
4.
Term, revocation procedure
4.
Срок, порядок отзыва
This Statement of Consent is valid for an indefinite term. The Optionee may
revoke this consent by sending to Company a written notice at least ninety (90)
days in advance of the proposed consent revocation date. The Optionee agrees
that during the specified notice period the Company is not obliged to cease
processing of personal data or to destroy the personal data of The Optionee.
Настоящее согласие действует в течение неопределенного срока. Субъект
персональных данных может отозвать настоящее согласие путем направления
Оператору(ам) письменного(ых) уведомления(ий) не менее чем за 90 (девяносто)
дней до предполагаемой даты отзыва настоящего согласия. Субъект персональных
данных соглашается на то, что в течение указанного срока Оператор(ы) не
обязан(ы) прекращать обработку персональных данных и уничтожать персональные
данные Субъекта персональных данных.

OPTIONEES IN SINGAPORE
Securities Law Notice
The grant of the Options is being made pursuant to the “Qualifying Person”
exemption” under section 273(1)(f) of the Securities and Futures Act (Chapter
289, 2006 Ed.) (“SFA”) and is not made to Optionee with a view to the Shares
being subsequently offered for sale to any other party. The Plan has not been
lodged or registered as a prospectus with the Monetary Authority of Singapore.
Optionee should note that the Options are subject to section 257 of the SFA and
Optionee should not make (i) any subsequent sale of the Shares in Singapore or
(ii) any offer of such subsequent sale of the Shares subject to the Option in
Singapore, unless such sale or offer is made after six (6) months of the grant
of the Option or pursuant to the exemptions under Part XIII Division 1
Subdivision (4) (other than section 280) of the SFA.
Chief Executive Officer and Director Notification Requirement
If Optionee is a the Chief Executive Officer or director of a Singapore
Subsidiary of the Company, Optionee must notify the Singapore Subsidiary in
writing of an interest (e.g., Options, Shares) in the Company or any Subsidiary
within two days of (i) its acquisition or disposal, (ii) any change in a
previously-disclosed interest (e.g., upon exercise of Options or when Shares
acquired under the Plan are subsequently sold), or (iii) becoming the CEO / a
director.
OPTIONEES IN SLOVAK REPUBLIC
Foreign Asset/Account Reporting Information
Optionee will not have a foreign asset or account reporting requirement unless
Optionee is an independent entrepreneur (i.e., Optionee conducts business
activities on his or her own behalf and holds a corresponding business/trade
license).





--------------------------------------------------------------------------------





OPTIONEES IN SOUTH AFRICA
Withholding Taxes. The following provision supplements Section 8(a) of the
Agreement.
By accepting the Option, the Optionee agrees to notify the Employer of the
amount of any gain realized upon exercise of the Option. If the Optionee fails
to advise the Employer of the gain realized upon exercise of the Option, he or
she may be liable for a fine. The Optionee will be responsible for paying any
difference between the actual tax liability and the amount withheld.
Tax Clearance Certificate for Cash Exercises. If the Optionee exercises the
Option by a cash purchase exercise, the Optionee is required to obtain and
provide to the Employer, or any third party designated by the Employer or the
Company, a Tax Clearance Certificate (with respect to Foreign Investments)
bearing the official stamp and signature of the Exchange Control Department of
the South African Revenue Service (“SARS”). The Optionee must renew this Tax
Clearance Certificate each twelve (12) months or in such other period as may be
required by the SARS.
If the Optionee exercises the Option by a cashless exercise whereby no funds are
remitted offshore for the purchase of shares, he or she is not required to
obtain a Tax Clearance Certificate.
Exchange Control Notice
To participate in the Plan, the Optionee must comply with exchange control
regulations and rulings (the “Exchange Control Regulations”) in South Africa.
Under current South African exchange control policy, South African residents may
invest a maximum of ZAR11,000,000 per annum in offshore investments, including
in Shares. This limit does not apply to non-resident employees. The first
ZAR1,000,000 annual discretionary allowance requires no prior authorization but
Optionee understands that Optionee must obtain tax clearance for the next
ZAR10,000,000. It is Optionee's responsibility to ensure that Optionee does not
exceed this limit and obtain the necessary tax clearance for remittances
exceeding ZAR1,000,000. This limit is a cumulative allowance; therefore,
Optionee's ability to remit funds for a cash exercise will be reduced if
Optionee's foreign investment limit is utilized to make a transfer of funds
offshore that is unrelated to the Plan. Optionee acknowledges that if the
ZAR11,000,000 limit will be exceeded as a result of a cash exercise under the
Plan, Optionee may still participate in the Plan; however, Optionee will be
required to immediately sell the Shares acquired under the Plan and repatriate
the proceeds to South Africa in order to ensure that Optionee does not hold
assets outside South Africa with a value in excess of the permitted offshore
investment allowance amount.
Because the Exchange Control Regulations change frequently and without notice,
the Optionee understands that he or she should consult a legal advisor prior to
the purchase or sale of shares under the Plan to ensure compliance with current
regulations. The Optionee understands that it is his or her responsibility to
comply with South African exchange control laws, and neither the Company nor the
Employer will be liable for any fines or penalties resulting from failure to
comply with applicable laws.
Securities Law Notice
In compliance with South African Securities Law, Optionee acknowledges that the
documents listed below are available for review at the web addresses listed
below:
1.
Danaher Corporation’s most recent Annual Report (Form 10-K):
http://www.sec.gov/Archives/edgar/data/313616/000031361616000145/dhr-20151231x10xk.htm.

2.
Danaher Corporation 2007 Stock Incentive Plan:
http://www.sec.gov/Archives/edgar/data/313616/000119312515180684/d922967dex101.htm.

Optionee understands that a copy of the above documents will be sent to Optionee
free of charge on written request.
Optionee should carefully read the materials provided before making a decision
whether to participate in the Plan and to contact Optionee’s tax advisor for
specific information concerning Optionee’s personal tax situation with regard to
Plan participation.
OPTIONEES IN SPAIN
Vesting Schedule
This provision supplements Section 2(a) of the Agreement.
The Optionee understands and agrees that, as a condition of the grant of the
Option, upon the date that the Optionee ceases to be a Service Provider for any
reason (including the reasons listed below), all Options that have not yet
vested (or that do not become vested as a result of the Optionee’s death) shall
be forfeited.





--------------------------------------------------------------------------------





In particular, the Optionee understands and agrees that any Options that have
not yet vested (or that do not become vested as a result of the Optionee’s
death) as of the date that the Optionee is no longer actively providing services
shall be forfeited without entitlement to the underlying Shares or to any amount
of indemnification in the event of the Optionee ceasing to be a Service Provider
by reason of, but not limited to, resignation, retirement, disciplinary
dismissal adjudged to be with cause, disciplinary dismissal adjudged or
recognized to be without cause, individual or collective dismissal on objective
grounds, whether adjudged or recognized to be with or without cause, material
modification of the terms of employment under Article 41 of the Workers’
Statute, relocation under Article 40 of the Workers’ Statute, Article 50 of the
Workers’ Statute, unilateral withdrawal by the Employer and under Article 10.3
of the Royal Decree 1382/1985.
Nature of Plan
This provision supplements Section 18 of the Agreement. In accepting the grant,
Optionee acknowledges that he or she consents to participation in the Plan and
has received a copy of the Plan.
Optionee understands that the Company, in its sole discretion, has unilaterally
and gratuitously decided to grant Options under the Plan to individuals who may
be Employees of the Company or a Subsidiary throughout the world. The decision
is a limited decision that is entered into upon the express assumption and
condition that any grant will not economically or otherwise bind the Company or
Subsidiary on an ongoing basis. Consequently, Optionee understands that the
Option is granted on the assumption and condition that the Option and the Shares
issued upon exercise of the Option shall not become a part of any employment
contract (either with the Company or a Subsidiary) and shall not be considered a
mandatory benefit, salary for any purposes (including severance compensation) or
any other right whatsoever.
In addition, Optionee understands that the grant of the Option would not be made
to Optionee but for the assumptions and conditions referred to above; thus,
Optionee acknowledges and freely accepts that should any or all of the
assumptions be mistaken or should any of the conditions not be met for any
reason, then any Option grant shall be null and void.
Exchange Control Notice
When receiving foreign currency payments derived from the ownership of Shares
(i.e., as a result of the sale of the Shares), Optionee must inform the
financial institution receiving the payment, the basis upon which such payment
is made. Optionee will need to provide the institution with the following
information: (i) his or her name, address, and fiscal identification number;
(ii) the name and corporate domicile of Company; (iii) the amount of the
payment; (iv) the currency used; (v) the country of origin; (vi) the reasons for
the payment; and (vii) additional information that may be required.
If Optionee wishes to import the ownership title of the Shares (i.e., share
certificates) into Spain, he or she must declare the importation of such
securities to the Dirección General de Política Comercial e Inversiones
Exteriores. To participate in the Plan, Optionee must comply with exchange
control regulations in Spain that require that the purchase of Shares be
declared for statistical purposes. If a Spanish financial institution executes
the transaction, the institution will automatically make the declaration on
Optionee’s behalf; otherwise, it is Optionee’s responsibility to make the
declaration. In addition, Optionee must file a declaration of ownership of
foreign securities each January.
In addition, Optionee may be required to electronically declare to the Bank of
Spain any foreign accounts (including brokerage accounts held abroad), any
foreign instruments (including Shares acquired under the Plan), and any
transactions with non-Spanish residents (including any payments of Shares made
pursuant to the Plan), depending on the balances in such accounts together with
the value of such instruments as of December 31 of the relevant year, or the
volume of transactions with non-Spanish residents during the relevant year.
Foreign Asset/Account Reporting Information
To the extent Optionee holds rights or assets (e.g., cash or Shares held in a
bank or brokerage account) outside of Spain with a value in excess of €50,000
per type of right or asset as of December 31 each year (or at any time during
the year in which Optionee sells or disposes of such right or asset), Optionee
is required to report information on such rights and assets on his or her tax
return for such year. After such rights or assets are initially reported, the
reporting obligation will only apply for subsequent years if the value of any
previously-reported rights or assets increases by more than €20,000. The
reporting must be completed by the following March 31.
Spanish Translation
Translations of the Agreement and this Addendum in Spanish can be provided to
Optionee upon request.
Se le facilitará una traducción al castellano de la documentación del incentivo
(Award) si así lo solicitase.





--------------------------------------------------------------------------------





OPTIONEES IN SWITZERLAND
Securities Law Notice
The grant of Options is considered a private offering in Switzerland and is
therefore not subject to securities registration in Switzerland. Neither this
document nor any other materials relating to the Options constitute a prospectus
as such term is understood pursuant to the Swiss Code of Obligations, and
neither this document nor any other material relating to the Options may be
publicly distributed nor otherwise made publicly available in Switzerland.
OPTIONEES IN TAIWAN
Securities Law Notice
The grant of Options and the Shares to be issued under the Plan is available
only for employees of the Company and its Subsidiaries. It is not a public offer
of securities by a Taiwanese company; therefore, it is exempt from registration
in Taiwan.
Exchange Control Notice
Optionee may acquire foreign currency, and remit the same out of Taiwan, up to
US$5 million per year without justification. When remitting funds for the
purchase of Shares pursuant to the Plan, such remittances should be made through
an authorized foreign exchange bank. In addition, if Optionee remits TWD$500,000
or more in a single transaction, he or she must submit a Foreign Exchange
Transaction Form to the remitting bank. If the transaction amount is US$500,000
or more in a single transaction, Optionee also must provide supporting
documentation to the satisfaction of the remitting bank.
OPTIONEES IN THAILAND
Exchange Control Notice
Optionee must immediately repatriate the proceeds from the sale of Shares and
any cash dividends received in relation to the Shares to Thailand and convert
the funds to Thai Baht within 360 days of receipt. If the repatriated amount is
US$50,000 or more, Optionee must report the inward remittance by submitting the
Foreign Exchange Transaction Form to an authorized agent, i.e., a commercial
bank authorized by the Bank of Thailand to engage in the purchase, exchange and
withdrawal of foreign currency.
It is Optionee’s responsibility to comply with exchange control laws in
Thailand, and neither the Company nor any Subsidiary or affiliate will be liable
for any fines or penalties resulting from Optionee’s failure to comply with
applicable laws. Because exchange control regulations change frequently and
without notice, Optionee should consult a legal advisor before selling Shares to
ensure compliance with current regulations.
OPTIONEES IN TURKEY
Securities Law Notice
Under Turkish law, the Optionee is not permitted to sell Shares acquired under
the Plan in Turkey. The Shares are currently traded on the New York Stock
Exchange, which is located outside of Turkey and the Shares may be sold through
this exchange.
Exchange Control Notice
The Optionee may be required to engage a Turkish financial intermediary to
assist with the cash exercise of an Option or the sale of Shares acquired under
the Plan. To the extent a Turkish financial intermediary is required in
connection with the Option exercise or the sale of any Shares acquired upon
exercise of the Option, the Optionee is solely responsible for engaging such
Turkish financial intermediary. The Optionee should consult his or her personal
legal advisor prior to the exercise of Option or any sale of Shares to ensure
compliance with the current requirements.
OPTIONEES IN UNITED ARAB EMIRATES
Securities Law Notice
Participation in the Plan is being offered only to selected Optionees and is in
the nature of providing equity incentives to Optionees in the United Arab
Emirates. The Plan and the Agreement are intended for distribution only to such
Optionees and must not be delivered to, or relied on by, any other person.
Prospective purchasers of the securities offered should conduct their own due
diligence on the securities. If Optionee does not understand the contents of the
Plan and the Agreement, Optionee should consult an authorized financial adviser.
The Emirates Securities and Commodities Authority has no responsibility for
reviewing or verifying any documents in connection with the Plan. Neither the
Ministry of Economy nor the Dubai Department of Economic Development





--------------------------------------------------------------------------------





have approved the Plan or the Agreement nor taken steps to verify the
information set out therein, and have no responsibility for such documents.
OPTIONEES IN THE UNITED KINGDOM
The following replaces Section 8(a) of the Agreement in its entirety:
(a)    Withholding Taxes. Regardless of any action the Company or any Subsidiary
employing Optionee (the “Employer”) take with respect to any or all income tax,
primary and secondary Class 1 National Insurance contributions, payroll tax or
other tax-related withholding attributable to or payable in connection with or
pursuant to the grant, vesting, exercise, release or assignment of any Option
(the “Tax-Related Items”), Optionee acknowledges that the ultimate liability for
all Tax Related Items associated with the Option is and remains Optionee’s
responsibility and that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax Related Items
in connection with any aspect of the Option, including, but not limited to, the
grant, vesting or exercise of the Option, the subsequent sale of Shares acquired
pursuant to such exercise and the receipt of any dividends; and (ii) do not
commit to structure the terms of the grant or any aspect of the Option to reduce
or eliminate Optionee’s liability for Tax Related Items. Further, if Optionee
has relocated to a different jurisdiction between the date of grant and the date
of any taxable event, Optionee acknowledges that the Company and/or the Employer
(or former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
As a condition of the issuance of Shares upon exercise of the Option, the
Company and/or the Employer shall be entitled to withhold and Optionee agrees to
pay, or make adequate arrangements satisfactory to the Company and/or the
Employer to satisfy, all obligations of the Company and/or the Employer to
account to HM Revenue & Customs (“HMRC”) for any Tax-Related Items. In this
regard, Optionee authorizes the Company and/or the Employer, in its sole
discretion and to the extent permitted under local law, to satisfy the
obligations with regard to all Tax Related Items legally payable by Optionee by
one or a combination of the following: (i) require Optionee to pay Tax-Related
Items in cash with a cashier’s check or certified check; (ii) withholding cash
from Optionee’s wages or other compensation payable to Optionee by the Company
and/or the Employer; (iii) withholding from the proceeds of a broker-dealer sale
and remittance procedure as described in Section 4(b) above; or (iv) withholding
in Shares otherwise issuable to Optionee, provided that the Company withholds
only the amount of Shares necessary to satisfy the minimum statutory withholding
amount or such other amount as may be necessary to avoid adverse accounting
treatment using the Fair Market Value of the Shares on the date of the relevant
taxable event.
Optionee shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to account to HMRC with
respect to the event giving rise to the Tax-Related Items (the “Chargeable
Event”) that cannot be satisfied by the means previously described. If payment
or withholding is not made within 90 days after the end of the UK tax year in
which the Chargeable Event occurs, or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), Optionee agrees that the amount of any uncollected Tax-Related Items
shall (assuming Optionee is not a director or executive officer of the Company
(within the meaning of Section 13(k) of the U.S. Securities and Exchange Act of
1934, as amended)), constitute a loan owed by Optionee to the Employer,
effective on the Due Date. Optionee agrees that the loan will bear interest at
the then-current HMRC Official Rate and it will be immediately due and
repayable, and the Company and/or the Employer may recover it at any time
thereafter by any of the means referred to above. If any of the foregoing
methods of collection are not allowed under applicable laws or if Optionee fails
to comply with Optionee’s obligations in connection with the Tax-Related Items
as described in this Section, the Company may refuse to deliver the Shares
acquired under the Plan.



